                                 Case:20-03276-jtg              Doc #:1 Filed: 10/23/2020                    Page 1 of 47


Fill in this information to identify your case:

United States Bankruptcy Court for the:

WESTERN DISTRICT OF MICHIGAN

Case number (if known)                                                      Chapter       7
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Velocity Manufacturing, L.L.C.

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  921 Elliott Street                                              PO Box 236
                                  Albion, MI 49224                                                Albion, MI 49224
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Calhoun                                                         Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)       https://www.velocitymfg.com/


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
                                   Case:20-03276-jtg               Doc #:1 Filed: 10/23/2020                        Page 2 of 47
Debtor    Velocity Manufacturing, L.L.C.                                                               Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.
                                                 3335

8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
     debtor filing?                       Chapter 7
                                          Chapter 9
     A debtor who is a “small             Chapter 11. Check all that apply:
     business debtor” must check
     the first sub-box. A debtor as                              The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
     defined in § 1182(1) who                                    noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
     elects to proceed under                                     $2,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of
     subchapter V of chapter 11                                  operations, cash-flow statement, and federal income tax return or if any of these documents do not
     (whether or not the debtor is a                             exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
     “small business debtor”) must                               The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated
     check the second sub-box.                                   debts (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to
                                                                 proceed under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent
                                                                 balance sheet, statement of operations, cash-flow statement, and federal income tax return, or if
                                                                 any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                                 A plan is being filed with this petition.
                                                                 Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                                 The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                                 The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12

9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                               District                                When                                  Case number
                                                  District                                When                                  Case number


10. Are any bankruptcy cases              No
    pending or being filed by a
    business partner or an                Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                       Debtor                                                                    Relationship
                                                  District                                When                              Case number, if known


Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 2
                                Case:20-03276-jtg                 Doc #:1 Filed: 10/23/2020                     Page 3 of 47
Debtor   Velocity Manufacturing, L.L.C.                                                            Case number (if known)
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                         Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                         preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                         A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or          No
    have possession of any
    real property or personal                Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                    Yes.
    property that needs
    immediate attention?                     Why does the property need immediate attention? (Check all that apply.)
                                                It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                               What is the hazard?
                                                It needs to be physically secured or protected from the weather.
                                                It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                               livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                Other
                                             Where is the property?
                                                                              Number, Street, City, State & ZIP Code
                                             Is the property insured?
                                                No
                                                Yes.    Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .         Check one:
    available funds
                                             Funds will be available for distribution to unsecured creditors.

                                             After any administrative expenses are paid, no funds will be available to unsecured creditors.


14. Estimated number of             1-49                                             1,000-5,000                                 25,001-50,000
    creditors                                                                        5001-10,000                                 50,001-100,000
                                    50-99
                                    100-199                                          10,001-25,000                               More than100,000
                                    200-999

15. Estimated Assets                $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities           $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
                                 Case:20-03276-jtg               Doc #:1 Filed: 10/23/2020                      Page 4 of 47
Debtor    Velocity Manufacturing, L.L.C.                                                           Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      October 23, 2020
                                                  MM / DD / YYYY


                             X   /s/ Jamie Cruz                                                           Jamie Cruz
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   President




18. Signature of attorney    X   /s/ Michael A. Brandess                                                   Date October 23, 2020
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 Michael A. Brandess
                                 Printed name

                                 Sugar Felsenthal Grais & Helsinger LLP
                                 Firm name

                                 30 N. LaSalle St.
                                 Suite 3000
                                 Chicago, IL 60602
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     (312) 704-9400                Email address      mbrandess@sfgh.com

                                 6299158 IL
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 4
                                   Case:20-03276-jtg                     Doc #:1 Filed: 10/23/2020                     Page 5 of 47




 Fill in this information to identify the case:

 Debtor name         Velocity Manufacturing, L.L.C.

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF MICHIGAN

 Case number (if known)
                                                                                                                                      Check if this is an
                                                                                                                                      amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                             12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                  Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                  Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                  Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                  Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                  Schedule H: Codebtors (Official Form 206H)
                  Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                  Amended Schedule
                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                  Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          October 23, 2020                        X /s/ Jamie Cruz
                                                                       Signature of individual signing on behalf of debtor

                                                                       Jamie Cruz
                                                                       Printed name

                                                                       President
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
                                         Case:20-03276-jtg                                Doc #:1 Filed: 10/23/2020                                           Page 6 of 47

 Fill in this information to identify the case:

 Debtor name            Velocity Manufacturing, L.L.C.

 United States Bankruptcy Court for the:                       WESTERN DISTRICT OF MICHIGAN

 Case number (if known)
                                                                                                                                                                                       Check if this is an
                                                                                                                                                                                       amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                   12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                  $                    0.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                     $            99,833.36

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                    $            99,833.36


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                  $            34,589.15


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                     $                    0.00

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                             +$           112,026.96


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                           $             146,616.11




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                 page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                                          Best Case Bankruptcy
                                   Case:20-03276-jtg                      Doc #:1 Filed: 10/23/2020                Page 7 of 47

 Fill in this information to identify the case:

 Debtor name         Velocity Manufacturing, L.L.C.

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF MICHIGAN

 Case number (if known)
                                                                                                                                            Check if this is an
                                                                                                                                            amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                           12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

        No. Go to Part 2.
         Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                        Current value of
                                                                                                                                            debtor's interest

 3.        Checking, savings, money market, or financial brokerage accounts (Identify all)
           Name of institution (bank or brokerage firm)         Type of account                                  Last 4 digits of account
                                                                                                                 number


           3.1.     Homestead Savings Bank                                       Checking                        6118                                     $8,363.58



 4.        Other cash equivalents (Identify all)

 5.        Total of Part 1.                                                                                                                           $8,363.58
           Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:          Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

        No. Go to Part 3.
        Yes Fill in the information below.


 Part 3:          Accounts receivable
10. Does the debtor have any accounts receivable?

        No. Go to Part 4.
        Yes Fill in the information below.

 11.       Accounts receivable
           11a. 90 days old or less:                                 27,893.75   -                                0.00 = ....                            $27,893.75
                                              face amount                            doubtful or uncollectible accounts




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                                    page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
                                   Case:20-03276-jtg                     Doc #:1 Filed: 10/23/2020                     Page 8 of 47

 Debtor         Velocity Manufacturing, L.L.C.                                                         Case number (If known)
                Name


           11b. Over 90 days old:                                    2,326.04    -                                   0.00 =....                     $2,326.04
                                              face amount                                doubtful or uncollectible accounts



 12.       Total of Part 3.                                                                                                                   $30,219.79
           Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4:        Investments
13. Does the debtor own any investments?

        No. Go to Part 5.
        Yes Fill in the information below.


 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

        No. Go to Part 6.
        Yes Fill in the information below.

           General description                        Date of the last               Net book value of          Valuation method used   Current value of
                                                      physical inventory             debtor's interest          for current value       debtor's interest
                                                                                     (Where available)

 19.       Raw materials
           Raw materials - See
           attached Product Line
           report                                     12/10/2010                               $35,594.65       Recent cost                       $35,594.65



 20.       Work in progress
           Work in Progress                           4/17/2020                                $10,790.18       Comparable sale                   $10,790.18



 21.       Finished goods, including goods held for resale
           Finished goods - See
           attached Product Line
           report                                     12/10/2010                               $11,724.02       Comparable sale                   $11,724.02



 22.       Other inventory or supplies
           Other inventory and
           supplies - See attached
           Product Line report                        12/10/2010                                $3,141.14       Recent cost                         $3,141.14




 23.       Total of Part 5.                                                                                                                   $61,249.99
           Add lines 19 through 22. Copy the total to line 84.

 24.       Is any of the property listed in Part 5 perishable?
               No
               Yes

 25.       Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?
               No
               Yes. Book value                                        Valuation method                               Current Value

 26.       Has any of the property listed in Part 5 been appraised by a professional within the last year?
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                           page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
                                   Case:20-03276-jtg                 Doc #:1 Filed: 10/23/2020              Page 9 of 47

 Debtor         Velocity Manufacturing, L.L.C.                                                Case number (If known)
                Name


               No
               Yes

 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.
        Yes Fill in the information below.


 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        No. Go to Part 8.
        Yes Fill in the information below.

           General description                                                Net book value of      Valuation method used   Current value of
                                                                              debtor's interest      for current value       debtor's interest
                                                                              (Where available)

 39.       Office furniture
           A-frame stock rack                                                               $0.00                                              $0.00



 40.       Office fixtures

 41.       Office equipment, including all computer equipment and
           communication systems equipment and software
           2 Computers, Combo Printer, 1 Server, Zebra
           Printer, Global Shop Solutions Software, 1
           Time Clock Computer                                                              $0.00                                              $0.00



 42.       Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;
           books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
           collections; other collections, memorabilia, or collectibles

 43.       Total of Part 7.                                                                                                                   $0.00
           Add lines 39 through 42. Copy the total to line 86.

 44.       Is a depreciation schedule available for any of the property listed in Part 7?
               No
               Yes

 45.       Has any of the property listed in Part 7 been appraised by a professional within the last year?
               No
               Yes

 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

        No. Go to Part 9.
        Yes Fill in the information below.

           General description                                                Net book value of      Valuation method used   Current value of
           Include year, make, model, and identification numbers              debtor's interest      for current value       debtor's interest
           (i.e., VIN, HIN, or N-number)                                      (Where available)

 47.       Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
                                  Case:20-03276-jtg                  Doc #:1 Filed: 10/23/2020             Page 10 of 47

 Debtor         Velocity Manufacturing, L.L.C.                                                Case number (If known)
                Name

 48.       Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors,
           floating homes, personal watercraft, and fishing vessels

 49.       Aircraft and accessories


 50.       Other machinery, fixtures, and equipment (excluding farm
           machinery and equipment)
           Haas ST10Y with Bar Feeder; Manza
           Centerless Grinder; (2) Modern Cuttoff
           Machines; Hause Index Machine; (2) Chamfer
           Machines; (3) Parts Feeders; 4 Headed Drill
           Press; Punch; Propane Fork Lift; Elect.
           Platform Scale; Belt Sander; CNC Machine;
           Van Norman Univeral Mill; 80 Gallon Agitation
           Machine; Vibra King 2.5 Ft. Chamber; (2)
           Starrett Precision Machines
           [All fully depreciated]                                                          $0.00                                                 $0.00




 51.       Total of Part 8.                                                                                                                 $0.00
           Add lines 47 through 50. Copy the total to line 87.

 52.       Is a depreciation schedule available for any of the property listed in Part 8?
               No
               Yes

 53.       Has any of the property listed in Part 8 been appraised by a professional within the last year?
               No
               Yes

 Part 9:        Real property
54. Does the debtor own or lease any real property?

        No. Go to Part 10.
        Yes Fill in the information below.

 55.       Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest

           Description and location of                    Nature and          Net book value of       Valuation method used   Current value of
           property                                       extent of           debtor's interest       for current value       debtor's interest
           Include street address or other                debtor's interest   (Where available)
           description such as Assessor                   in property
           Parcel Number (APN), and type
           of property (for example,
           acreage, factory, warehouse,
           apartment or office building, if
           available.
           55.1. 921 Elliott Street,
                     Albion, MI, 49224
                     Month to month
                     tenancy
                     Industrial/warehouse
                     property
                     Also listed in
                     Schedule G                           Lessee                            $0.00                                                 $0.00




 56.       Total of Part 9.                                                                                                                   $0.00
           Add the current value on lines 55.1 through 55.6 and entries from any additional sheets.
           Copy the total to line 88.
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                    page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
                                  Case:20-03276-jtg                  Doc #:1 Filed: 10/23/2020             Page 11 of 47

 Debtor         Velocity Manufacturing, L.L.C.                                                Case number (If known)
                Name



 57.        Is a depreciation schedule available for any of the property listed in Part 9?
               No
               Yes

 58.        Has any of the property listed in Part 9 been appraised by a professional within the last year?
               No
               Yes

 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

        No. Go to Part 11.
        Yes Fill in the information below.

            General description                                               Net book value of      Valuation method used   Current value of
                                                                              debtor's interest      for current value       debtor's interest
                                                                              (Where available)

 60.        Patents, copyrights, trademarks, and trade secrets

 61.        Internet domain names and websites
            www.velocitymfg.com                                                             $0.00                                              $0.00


            Customer list                                                                   $0.00                                              $0.00



 62.        Licenses, franchises, and royalties

 63.        Customer lists, mailing lists, or other compilations

 64.        Other intangibles, or intellectual property

 65.        Goodwill

 66.        Total of Part 10.                                                                                                               $0.00
            Add lines 60 through 65. Copy the total to line 89.

 67.        Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C.§§ 101(41A) and 107?
               No
               Yes

 68.        Is there an amortization or other similar schedule available for any of the property listed in Part 10?
               No
               Yes

 69.        Has any of the property listed in Part 10 been appraised by a professional within the last year?
               No
               Yes

 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

        No. Go to Part 12.
        Yes Fill in the information below.

                                                                                                                             Current value of
                                                                                                                             debtor's interest



Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
                                  Case:20-03276-jtg                  Doc #:1 Filed: 10/23/2020               Page 12 of 47

 Debtor         Velocity Manufacturing, L.L.C.                                                Case number (If known)
                Name

 71.       Notes receivable
           Description (include name of obligor)
           Notes payable by William Stoffer,                                  16,763.00 -                            16,763.00 =
           plus interest (deceased 12/2/2019)                         Total face amount     doubtful or uncollectible amount
           12/11/2017: $8,500 principle
           4/15/2019: $8,263 principle
           [probate estate closed, claim
           uncollectible]                                                                                                                     $0.00



 72.       Tax refunds and unused net operating losses (NOLs)
           Description (for example, federal, state, local)

 73.       Interests in insurance policies or annuities
           Hastings Mutual Insurance Company policies: Selected
           Metalists I; Commercial Property; General Liability;
           Commercial Umbrella Liability; Workers Comp                                                                                        $0.00



 74.       Causes of action against third parties (whether or not a lawsuit
           has been filed)

 75.       Other contingent and unliquidated claims or causes of action of
           every nature, including counterclaims of the debtor and rights to
           set off claims

 76.       Trusts, equitable or future interests in property

 77.       Other property of any kind not already listed Examples: Season tickets,
           country club membership

 78.       Total of Part 11.                                                                                                               $0.00
           Add lines 71 through 77. Copy the total to line 90.

 79.       Has any of the property listed in Part 11 been appraised by a professional within the last year?
               No
               Yes




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                               page 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
                                    Case:20-03276-jtg                         Doc #:1 Filed: 10/23/2020                               Page 13 of 47

 Debtor          Velocity Manufacturing, L.L.C.                                                                      Case number (If known)
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                              $8,363.58

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                          $0.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                     $30,219.79

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                               $61,249.99

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                                   $0.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                               $0.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                               $0.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +                           $0.00

 91. Total. Add lines 80 through 90 for each column                                                              $99,833.36          + 91b.                      $0.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                  $99,833.36




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                          page 7
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                 Best Case Bankruptcy
                                                      Case:20-03276-jtg              Doc #:1 Filed: 10/23/2020                     Page 14 of 47
8/14/2020     11:15:42AM                                                                    VELOCITY MFG, LLC                                                                              1 / 16

9042-0-1758                                                                                   Extended Status
                                                                                         Product Line with Cutoff Date
                                                                                                  Cutoff Date 8/14/2020
                                                                                                    All Parts Selected

Part Number                Loc   Description                                 PL    UM    History Date Flag     Usage Last 12 Mo        On Hand Quantity                        Unit Cost             Extended Cost

A-12205        7                 LEVER PIVOT KNIFE SHAFT                      AB    EA                                       35                    3.0000                   609.975000                     1,829.93
                                                                 Material Cost            Labor Cost         Overhead Cost         Outside Cost             Freight Cost             Other Cost
                                                                       1,829.93                  0.00                 0.00                 0.00                     0.00                      0.00

A-12207        1                 SHAFT                                        AB    EA                                       35                    2.0000                   818.852609                     1,637.71
                                                                 Material Cost            Labor Cost         Overhead Cost         Outside Cost             Freight Cost             Other Cost
                                                                       1,637.71                  0.00                 0.00                 0.00                     0.00                   0.00

APE-2952        2                SPOCKET, CHAIN, 1.5 IN                       AB    EA                                        0                    1.0000                  3,596.500000                    3,596.50
                                                                 Material Cost            Labor Cost         Overhead Cost         Outside Cost             Freight Cost              Other Cost
                                                                       3,596.50                  0.00                 0.00                 0.00                     0.00                      0.00

F-24034        1                 WASHER, LAPPER ASSEMBLY                      AB    EA                                       38                    6.0000                    65.977792                       395.87
                                                                 Material Cost            Labor Cost         Overhead Cost         Outside Cost             Freight Cost             Other Cost
                                                                        395.87                   0.00                 0.00                 0.00                     0.00                      0.00

F-25759        0                 SPRING, COMPRESSION, 1-1/4 OD                AB    EA                                       116                  20.0000                    16.000000                       320.00
                                                                 Material Cost            Labor Cost         Overhead Cost         Outside Cost             Freight Cost             Other Cost
                                                                        320.00                   0.00                 0.00                 0.00                     0.00                   0.00

FPE-705        4                 BOWL CHAIN ROLLER                            AB    EA                                        0                   13.0000                     1.684617                        21.90
                                                                 Material Cost            Labor Cost         Overhead Cost         Outside Cost             Freight Cost             Other Cost
                                                                         10.31                   7.48                 4.11                 0.00                     0.00                      0.00

FPE-830        3                 SPACER HANGER BEARING 2IN                    AB    EA                                       37                   37.0000                     1.307792                        48.39
                                                                 Material Cost            Labor Cost         Overhead Cost         Outside Cost             Freight Cost             Other Cost
                                                                         48.39                   0.00                 0.00                 0.00                     0.00                      0.00

FPE-968        1                 BOLT ISHIDA SCALE BUCKET OPENE            AB       EA                                        0                   11.0000                     7.264915                        79.91
                                                              Material Cost               Labor Cost         Overhead Cost         Outside Cost             Freight Cost             Other Cost
                                                                         79.91                   0.00                 0.00                 0.00                     0.00                   0.00

M-16751        1                 SLEEVE, PROTECTIVE, BOSCH BAGG            AB       EA                                       70                   10.0000                    45.155882                       451.56
                                                              Material Cost               Labor Cost         Overhead Cost         Outside Cost             Freight Cost             Other Cost
                                                                        451.56                   0.00                 0.00                 0.00                     0.00                      0.00

N-28196        2                 SHAFT, ROLLER FOR BARTH LAPPER            AB       EA                                        1                    1.0000                   426.950000                       426.95
                                                              Material Cost               Labor Cost         Overhead Cost         Outside Cost             Freight Cost             Other Cost
                                                                        426.95                   0.00                 0.00                 0.00                     0.00                      0.00

N-28197        3                 SHAFT, TAKE UP AND DRIVE                     AB    EA                                        2                    1.0000                   630.500000                       630.50
                                                                 Material Cost            Labor Cost         Overhead Cost         Outside Cost             Freight Cost             Other Cost
                                                                        630.50                   0.00                 0.00                 0.00                     0.00                   0.00

N-29997        2                 SPRING EYE ROD CARRIAGE CUTTER            AB       EA                                       36                    2.0000                   188.061899                       376.12
                                                              Material Cost               Labor Cost         Overhead Cost         Outside Cost             Freight Cost             Other Cost
                                                                        376.12                   0.00                 0.00                 0.00                     0.00                      0.00

N-30073        3                 GUDGEON COUPLING 2 IN DIA                    AB    EA                                        0                    1.0000                   478.495000                       478.50
                                                                 Material Cost            Labor Cost         Overhead Cost         Outside Cost             Freight Cost             Other Cost
                                                                        478.50                   0.00                 0.00                 0.00                     0.00                      0.00
                                                     Case:20-03276-jtg          Doc #:1 Filed: 10/23/2020                    Page 15 of 47
8/14/2020     11:15:43AM                                                               VELOCITY MFG, LLC                                                                           2 / 16

9042-0-1758                                                                              Extended Status
                                                                                    Product Line with Cutoff Date
                                                                                             Cutoff Date 8/14/2020
                                                                                               All Parts Selected

Part Number                Loc   Description                            PL    UM    History Date Flag     Usage Last 12 Mo       On Hand Quantity                      Unit Cost             Extended Cost

N-30149                          ROD TENSIONER TIE BELT                  AB    EA                                        0                   2.0000                  441.336667                      882.67
                                                            Material Cost            Labor Cost         Overhead Cost        Outside Cost             Freight Cost            Other Cost
                                                                   882.67                   0.00                 0.00                0.00                     0.00                    0.00

N-30280        0                 FLAT STRIP WASHER                       AB    EA                                        0                   2.0000                   55.667001                      111.33
                                                            Material Cost            Labor Cost         Overhead Cost        Outside Cost             Freight Cost           Other Cost
                                                                   111.33                   0.00                 0.00                0.00                     0.00                 0.00

N-30959        0                 WASHER, SHOCK                           AB    EA                                        6                  17.0000                    8.995061                      152.92
                                                            Material Cost            Labor Cost         Overhead Cost        Outside Cost             Freight Cost            Other Cost
                                                                   152.92                   0.00                 0.00                0.00                     0.00                    0.00

N-30960        0                 RETAINER, SLIDING SPRING                AB    EA                                       26                  23.0000                    5.559322                      127.86
                                                            Material Cost            Labor Cost         Overhead Cost        Outside Cost             Freight Cost            Other Cost
                                                                   127.86                   0.00                 0.00                0.00                     0.00                    0.00

N-30970        1                 TRANSVERSAL CUTTER PIN                  AB    EA                                       42                   9.0000                   31.707000                      285.36
                                                            Material Cost            Labor Cost         Overhead Cost        Outside Cost             Freight Cost           Other Cost
                                                                   285.36                   0.00                 0.00                0.00                     0.00                 0.00

N-31540        1                 CYLINDER PIN                            AB    EA                                        2                   1.0000                   61.050000                       61.05
                                                            Material Cost            Labor Cost         Overhead Cost        Outside Cost             Freight Cost            Other Cost
                                                                    61.05                   0.00                 0.00                0.00                     0.00                    0.00

N-31585        0                 SPROCKET-SLIP HUB                       AB    EA                                        0                   1.0000                  904.950000                      904.95
                                                            Material Cost            Labor Cost         Overhead Cost        Outside Cost             Freight Cost            Other Cost
                                                                   904.95                   0.00                 0.00                0.00                     0.00                    0.00

N-31821        2                 BEARING SPACER                          AB    EA                                        0                   2.0000                  551.078825                    1,102.16
                                                            Material Cost            Labor Cost         Overhead Cost        Outside Cost             Freight Cost           Other Cost
                                                                  1,102.16                  0.00                 0.00                0.00                     0.00                 0.00

N-32491        3                 LAPPER ROLLER                           AB    EA                                        0                   1.0000                  844.983334                      844.98
                                                            Material Cost            Labor Cost         Overhead Cost        Outside Cost             Freight Cost            Other Cost
                                                                   844.98                   0.00                 0.00                0.00                     0.00                    0.00

N-34884        0                 WASHER, LAPPER ASSY                     AB    EA                                        6                   2.0000                   62.110000                      124.22
                                                            Material Cost            Labor Cost         Overhead Cost        Outside Cost             Freight Cost            Other Cost
                                                                   124.22                   0.00                 0.00                0.00                     0.00                    0.00

N-35090        1                 PULLEY                                  AB    EA                                        0                   3.0000                  141.363333                      424.09
                                                            Material Cost            Labor Cost         Overhead Cost        Outside Cost             Freight Cost           Other Cost
                                                                   424.09                   0.00                 0.00                0.00                     0.00                 0.00

N-35784                          COMPRESSION SPRING                      AB    EA                                        0                  89.0000                    3.064505                      272.74
                                                            Material Cost            Labor Cost         Overhead Cost        Outside Cost             Freight Cost            Other Cost
                                                                   272.74                   0.00                 0.00                0.00                     0.00                    0.00

NPE-2071        2                BEARING END HOUSING                     AB    EA                                        0                  14.0000                   47.895833                      670.54
                                                            Material Cost            Labor Cost         Overhead Cost        Outside Cost             Freight Cost            Other Cost
                                                                   670.54                   0.00                 0.00                0.00                     0.00                    0.00
                                                             Case:20-03276-jtg          Doc #:1 Filed: 10/23/2020                      Page 16 of 47
8/14/2020     11:15:43AM                                                                       VELOCITY MFG, LLC                                                                            3 / 16

9042-0-1758                                                                                      Extended Status
                                                                                            Product Line with Cutoff Date
                                                                                                     Cutoff Date 8/14/2020
                                                                                                       All Parts Selected

Part Number                Loc    Description                                  PL     UM    History Date Flag     Usage Last 12 Mo         On Hand Quantity                     Unit Cost             Extended Cost
                                 Totals                 AB                                                                      452                   274.0000                                             16,258.71

                                                                     Material Cost           Labor Cost         Overhead Cost          Outside Cost              Freight Cost         Other Cost
                                 Total Element Costs     AB             16,247.12                   7.48                 4.11                  0.00                      0.00                  0.00
.75*.625*1.7812HT1H               3/4 X 5/8 X 1-25/32 1H HT SPAN                 FG    EA                                         0               2008.0000                     0.749391                    1,504.78
                                                                    Material Cost            Labor Cost         Overhead Cost          Outside Cost              Freight Cost          Other Cost
                                                                           395.54                 418.37               651.07                 39.80                      0.00                  0.00

.75*.634*2.437HT2HPL              3/4 X 5/8 X 2 7/16 HT2HSPNZPL                  FG    EA                                       6118                   40.0000                  0.422300                       16.89
                                                                    Material Cost            Labor Cost         Overhead Cost          Outside Cost              Freight Cost         Other Cost
                                                                            16.89                   0.00                 0.00                  0.00                      0.00               0.00

1.0*.75*3.0 NH HTSPN              1.0" X 3/4" X 3.0" NH HT SPAN                  FG    EA                                       207                   400.0000                  0.151825                       60.73
                                                                    Material Cost            Labor Cost         Overhead Cost          Outside Cost              Freight Cost          Other Cost
                                                                            60.73                   0.00                 0.00                  0.00                      0.00                  0.00

1.0*.75*3.313                     1 X 3/4 X 3 5/16 1H                            FG    EA                                         0                   159.0000                  3.958663                      629.43
                                                                    Material Cost            Labor Cost         Overhead Cost          Outside Cost              Freight Cost          Other Cost
                                                                           100.62                  10.67                18.20                499.94                      0.00                  0.00

1.25*1.0*3.563 NH                 1.25*1.0*3.563 NH SPN                          FG    EA                                         0                   511.0000                  0.950300                      485.60
                                                                    Material Cost            Labor Cost         Overhead Cost          Outside Cost              Freight Cost         Other Cost
                                                                           485.60                   0.00                 0.00                  0.00                      0.00               0.00

1/2-13*4.25                       1/2-13X4.25 LUBE AXLE W/ ZERK                  FG    EA                                         0                   191.0000                  1.750000                      334.25
                                                                    Material Cost            Labor Cost         Overhead Cost          Outside Cost              Freight Cost          Other Cost
                                                                           334.25                   0.00                 0.00                  0.00                      0.00                  0.00

110-8485A                         GRAVELY #11387 WHEEL BUSHING                   FG    EA                                         0                   519.0000                  0.498015                      258.47
                                                                    Material Cost            Labor Cost         Overhead Cost          Outside Cost              Freight Cost          Other Cost
                                                                             0.00                  30.41                78.06                150.00                      0.00                  0.00

2.495*2.06*8NHHT SPN              2 1/2 X 2 X 8 NH HT SPN                        FG    EA                                        25                    14.0000                  0.559600                        7.83
                                                                    Material Cost            Labor Cost         Overhead Cost          Outside Cost              Freight Cost         Other Cost
                                                                             7.83                   0.00                 0.00                  0.00                      0.00               0.00

2510-200                          SLEEVE 525                                     FG    EA                                       6020                  365.0000                  2.120101                      773.84
                                                                    Material Cost            Labor Cost         Overhead Cost          Outside Cost              Freight Cost          Other Cost
                                                                            60.62                  53.05                83.55                576.61                      0.00                  0.00

3013-200                          SLEVE 1030                                     FG    EA                                         0                   286.0000                  0.673107                      192.51
                                                                    Material Cost            Labor Cost         Overhead Cost          Outside Cost              Freight Cost          Other Cost
                                                                            61.88                  50.31                80.18                  0.14                      0.00                  0.00

7004                              20 CFM ORIFICE                                 FG    EA                                         0                    26.0000                  1.266456                       32.93
                                                                    Material Cost            Labor Cost         Overhead Cost          Outside Cost              Freight Cost         Other Cost
                                                                            32.93                   0.00                 0.00                  0.00                      0.00               0.00

7077                              14 CFM ORIFICE                                FG     EA                                         0                     4.0000                  1.479560                        5.92
                                                          Case:20-03276-jtg          Doc #:1 Filed: 10/23/2020                      Page 17 of 47
8/14/2020     11:15:43AM                                                                    VELOCITY MFG, LLC                                                                             4 / 16

9042-0-1758                                                                                   Extended Status
                                                                                         Product Line with Cutoff Date
                                                                                                  Cutoff Date 8/14/2020
                                                                                                    All Parts Selected

Part Number                Loc   Description                                 PL    UM    History Date Flag     Usage Last 12 Mo         On Hand Quantity                      Unit Cost             Extended Cost
                                                                 Material Cost            Labor Cost         Overhead Cost          Outside Cost              Freight Cost          Other Cost
                                                                           5.92                  0.00                 0.00                  0.00                      0.00                   0.00

B60410                           SPACER FOR TRB                               FG    EA                                         0                    72.0000                   4.490497                      323.32
                                                                 Material Cost            Labor Cost         Overhead Cost          Outside Cost              Freight Cost           Other Cost
                                                                           0.00                 19.55                28.54                275.23                      0.00                   0.00

BOARD STANDOFF                   1/4" DIA BOARD STANDOFF                      FG    EA                                         0                    89.0000                   1.265843                      112.66
                                                                 Material Cost            Labor Cost         Overhead Cost          Outside Cost              Freight Cost          Other Cost
                                                                        112.66                   0.00                 0.00                  0.00                      0.00                0.00

F-21476        4                 C.500 X .047 HD X 5.25                       FG    EA                                         0                     1.0000                  12.077273                       12.08
                                                                 Material Cost            Labor Cost         Overhead Cost          Outside Cost              Freight Cost           Other Cost
                                                                          12.08                  0.00                 0.00                  0.00                      0.00                   0.00

F-24686                          1" X 20 X 2" L STAND OFFS                    FG    EA                                         0                     1.0000                   3.250000                        3.25
                                                                 Material Cost            Labor Cost         Overhead Cost          Outside Cost              Freight Cost           Other Cost
                                                                           3.25                  0.00                 0.00                  0.00                      0.00                   0.00

F-24687                          3/8" X 16 X 1" L STAND OFFS                  FG    EA                                         0                     1.0000                   2.300000                        2.30
                                                                 Material Cost            Labor Cost         Overhead Cost          Outside Cost              Freight Cost          Other Cost
                                                                           2.30                  0.00                 0.00                  0.00                      0.00                0.00

LP332002                         LOCK PIN HSG ITEM K                          FG    EA                                       3022                  201.0000                   6.950139                    1,396.98
                                                                 Material Cost            Labor Cost         Overhead Cost          Outside Cost              Freight Cost           Other Cost
                                                                        101.20                 191.98               323.90                779.91                      0.00                   0.00

LP399004                         SL PIN FOR BASSICK                           FG    EA                                         0                    89.0000                   1.500626                      133.56
                                                                 Material Cost            Labor Cost         Overhead Cost          Outside Cost              Freight Cost           Other Cost
                                                                          59.13                 27.01                47.42                  0.00                      0.00                   0.00

LP399006                         TUBE FOR SL9500001                           FG    EA                                         0                    36.0000                   1.804130                       64.95
                                                                 Material Cost            Labor Cost         Overhead Cost          Outside Cost              Freight Cost          Other Cost
                                                                           3.49                 22.60                38.87                  0.00                      0.00                0.00

LP522800                         LOCK BARREL 1/2-13*3/4*1                     FG    EA                                         0                   123.0000                   1.990000                      244.77
                                                                 Material Cost            Labor Cost         Overhead Cost          Outside Cost              Freight Cost           Other Cost
                                                                        244.77                   0.00                 0.00                  0.00                      0.00                   0.00

NS121000                         SLOTTED NUT 3/4-10X.680 PLN                  FG    EA                                         0                   213.0000                   2.078931                      442.81
                                                                 Material Cost            Labor Cost         Overhead Cost          Outside Cost              Freight Cost           Other Cost
                                                                           0.00                160.69               282.12                  0.00                      0.00                   0.00

PL132007                         700 BALL PLUG                                FG    EA                                         0                   228.0000                   0.000000                        0.00
                                                                 Material Cost            Labor Cost         Overhead Cost          Outside Cost              Freight Cost          Other Cost
                                                                           0.00                  0.00                 0.00                  0.00                      0.00                0.00

PM-TCPS-02                       PUTTER MCHN TOP CLAMP PAD SCRW           FG        EA                                         0                   354.0000                   3.380806                    1,196.81
                                                             Material Cost                Labor Cost         Overhead Cost          Outside Cost              Freight Cost           Other Cost
                                                                           0.00                468.25               728.55                  0.00                      0.00                   0.00

PT320700                         PIVOT STUD                                  FG     EA                                       200                   187.0000                   2.039222                      381.33
                                                          Case:20-03276-jtg           Doc #:1 Filed: 10/23/2020                    Page 18 of 47
8/14/2020     11:15:43AM                                                                     VELOCITY MFG, LLC                                                                          5 / 16

9042-0-1758                                                                                    Extended Status
                                                                                          Product Line with Cutoff Date
                                                                                                   Cutoff Date 8/14/2020
                                                                                                     All Parts Selected

Part Number                Loc   Description                                  PL    UM    History Date Flag     Usage Last 12 Mo       On Hand Quantity                     Unit Cost             Extended Cost
                                                                  Material Cost            Labor Cost         Overhead Cost        Outside Cost              Freight Cost         Other Cost
                                                                         120.85                  98.90               161.58                0.00                      0.00                  0.00

R-1030                           1.375*1.01*.454 FLANGED SPACER                FG    EA                                        0                   35.0000                  0.941412                       32.95
                                                                  Material Cost            Labor Cost         Overhead Cost        Outside Cost              Freight Cost          Other Cost
                                                                            8.04                  9.04                15.87                0.00                      0.00                  0.00

S9J0447948                       56MM TUBE                                     FG    EA                                        0              4000.0000                     0.121711                      486.84
                                                                  Material Cost            Labor Cost         Overhead Cost        Outside Cost              Freight Cost         Other Cost
                                                                            0.00                199.34               287.51                0.00                      0.00               0.00

SB061005                         .63*.38*.335 PLT SPACER                       FG    EA                                        0                  500.0000                  0.422793                      211.40
                                                                  Material Cost            Labor Cost         Overhead Cost        Outside Cost              Freight Cost          Other Cost
                                                                           29.19                 70.89               111.32                0.00                      0.00                  0.00

SB081237                         .75*.50*2.313 2H HT SPANNER                   FG    EA                                        0                   36.0000                  3.881260                      139.73
                                                                  Material Cost            Labor Cost         Overhead Cost        Outside Cost              Freight Cost          Other Cost
                                                                           15.96                 35.43                53.69               34.64                      0.00                  0.00

SB081253                         .75*.50*3.375 2H HT SPANNER                   FG    EA                                        0                   94.0000                  1.093868                      102.82
                                                                  Material Cost            Labor Cost         Overhead Cost        Outside Cost              Freight Cost         Other Cost
                                                                         102.82                   0.00                 0.00                0.00                      0.00               0.00

SB12160502                       1.0*.76*.300                                  FG    EA                                        0                  265.0000                  0.972173                      257.63
                                                                  Material Cost            Labor Cost         Overhead Cost        Outside Cost              Freight Cost          Other Cost
                                                                           18.78                232.96                 5.88                0.00                      0.00                  0.00

SB12160602                       1.0*.76*.365 SPACER                           FG    EA                                        0                   50.0000                  0.317416                       15.87
                                                                  Material Cost            Labor Cost         Overhead Cost        Outside Cost              Freight Cost          Other Cost
                                                                           15.87                  0.00                 0.00                0.00                      0.00                  0.00

SB12160801                       1.0*.76*.480 SPACER PLT                       FG    EA                                        0                   64.0000                  0.354097                       22.66
                                                                  Material Cost            Labor Cost         Overhead Cost        Outside Cost              Freight Cost         Other Cost
                                                                            5.87                  6.09                10.70                0.00                      0.00               0.00

SB121808                         1.12*.81*.47 SPACER                           FG    EA                                        0                  204.0000                  0.724806                      147.86
                                                                  Material Cost            Labor Cost         Overhead Cost        Outside Cost              Freight Cost          Other Cost
                                                                           51.63                 34.92                61.32                0.00                      0.00                  0.00

SB131604                         1.0*.86*.238 LGT SPACER                       FG    EA                                        0                   30.0000                  0.855712                       25.67
                                                                  Material Cost            Labor Cost         Overhead Cost        Outside Cost              Freight Cost          Other Cost
                                                                            2.17                  8.53                14.98                0.00                      0.00                  0.00

SB20240702                       1.5*1.25*.450 LGT SPACER                      FG    EA                                        0                    4.0000                  1.248344                        4.99
                                                                  Material Cost            Labor Cost         Overhead Cost        Outside Cost              Freight Cost         Other Cost
                                                                            1.33                  1.45                 2.21                0.00                      0.00               0.00

SB222608                         1.62*1.38*.481                                FG    EA                                        0                  200.0000                  0.847605                      169.52
                                                                  Material Cost            Labor Cost         Overhead Cost        Outside Cost              Freight Cost          Other Cost
                                                                           19.18                 55.02                95.32                0.00                      0.00                  0.00

SB222624                         1.62*1.38*1.510 SPACER                       FG     EA                                        0                  223.0000                  1.868929                      416.77
                                                            Case:20-03276-jtg          Doc #:1 Filed: 10/23/2020                      Page 19 of 47
8/14/2020     11:15:43AM                                                                      VELOCITY MFG, LLC                                                                             6 / 16

9042-0-1758                                                                                     Extended Status
                                                                                           Product Line with Cutoff Date
                                                                                                    Cutoff Date 8/14/2020
                                                                                                      All Parts Selected

Part Number                Loc    Description                                  PL    UM    History Date Flag     Usage Last 12 Mo         On Hand Quantity                      Unit Cost             Extended Cost
                                                                   Material Cost            Labor Cost         Overhead Cost          Outside Cost              Freight Cost          Other Cost
                                                                           229.49                224.51               -37.23                  0.00                      0.00                   0.00

SPB-1-34-6                        SPANNER BUSHING                               FG    EA                                         0                   270.0000                   2.401484                      648.40
                                                                   Material Cost            Labor Cost         Overhead Cost          Outside Cost              Freight Cost           Other Cost
                                                                           295.36                102.99               165.30                 84.75                      0.00                   0.00

SPB-102856                        .747*.535*6.094 HT                            FG    EA                                         0                    10.0000                   0.952457                        9.52
                                                                   Material Cost            Labor Cost         Overhead Cost          Outside Cost              Freight Cost          Other Cost
                                                                             9.52                  0.00                 0.00                  0.00                      0.00                0.00

ZF081228                          .75*.5*1-23/32 SPN HT 1H                      FG    EA                                         0                    20.0000                   0.908898                       18.18
                                                                   Material Cost            Labor Cost         Overhead Cost          Outside Cost              Freight Cost           Other Cost
                                                                            18.18                  0.00                 0.00                  0.00                      0.00                   0.00

ZF384289                          SPANNER                                       FG    EA                                         0                     4.0000                  26.155000                      104.62
                                                                   Material Cost            Labor Cost         Overhead Cost          Outside Cost              Freight Cost           Other Cost
                                                                           104.62                  0.00                 0.00                  0.00                      0.00                   0.00

ZF404409                          2 1/2 x 2 3/4 x 9 1/16 SPNR                   FG    EA                                         0                     1.0000                  15.526471                       15.53
                                                                   Material Cost            Labor Cost         Overhead Cost          Outside Cost              Freight Cost          Other Cost
                                                                            15.53                  0.00                 0.00                  0.00                      0.00                0.00

ZF4044209                         2 1/2 x 2 3/4 x 13 1/16 SPNR                  FG    EA                                         0                     2.0000                  14.198333                       28.40
                                                                   Material Cost            Labor Cost         Overhead Cost          Outside Cost              Freight Cost           Other Cost
                                                                            28.40                  0.00                 0.00                  0.00                      0.00                   0.00

ZJ10010601                        AXLE, 5/8" DIA                                FG    EA                                         0                     1.0000                   7.964500                        7.96
                                                                   Material Cost            Labor Cost         Overhead Cost          Outside Cost              Freight Cost           Other Cost
                                                                             5.42                  0.78                 1.37                  0.40                      0.00                   0.00

ZJ126802                          LUBE AXLE                                     FG    EA                                       2363                  150.0000                   1.591422                      238.71
                                                                   Material Cost            Labor Cost         Overhead Cost          Outside Cost              Freight Cost          Other Cost
                                                                           238.71                  0.00                 0.00                  0.00                      0.00                0.00
                                 Totals                FG                                                                   17,955             12,281.0000                                                 11,724.02

                                                                    Material Cost           Labor Cost         Overhead Cost          Outside Cost              Freight Cost          Other Cost
                                 Total Element Costs     FG              3,438.59              2,533.73             3,310.28              2,441.42                      0.00                   0.00

304SS.50D                         1/2" RD - 304SS                               IN    IN                                         0                     2.1250                   1.948300                        4.14
                                                                   Material Cost            Labor Cost         Overhead Cost          Outside Cost              Freight Cost           Other Cost
                                                                             4.14                  0.00                 0.00                  0.00                      0.00                   0.00
                                 Totals                IN                                                                        0                     2.1250                                                   4.14

                                                                    Material Cost           Labor Cost         Overhead Cost          Outside Cost              Freight Cost          Other Cost
                                 Total Element Costs     IN                  4.14                  0.00                 0.00                  0.00                      0.00                   0.00
#6*.50 SS PHFL ST                 #6 x 1/2 PHLP HD FL HD SELF TA                JM    EA                                         0                   300.0000                   0.025000                        7.50
                                                                   Material Cost            Labor Cost         Overhead Cost          Outside Cost              Freight Cost           Other Cost
                                                                             7.50                  0.00                 0.00                  0.00                      0.00                   0.00
                                                          Case:20-03276-jtg           Doc #:1 Filed: 10/23/2020                    Page 20 of 47
8/14/2020     11:15:43AM                                                                     VELOCITY MFG, LLC                                                                          7 / 16

9042-0-1758                                                                                    Extended Status
                                                                                          Product Line with Cutoff Date
                                                                                                   Cutoff Date 8/14/2020
                                                                                                     All Parts Selected

Part Number                Loc   Description                                 PL     UM    History Date Flag     Usage Last 12 Mo       On Hand Quantity                     Unit Cost             Extended Cost

#8*.75 SDFHMS                    #8 x 3/4 SQ DRIVE FL HD MACH S                JM    EA                                        0              4100.0000                     0.025000                      102.50
                                                                  Material Cost            Labor Cost         Overhead Cost        Outside Cost              Freight Cost          Other Cost
                                                                         102.50                   0.00                 0.00                0.00                      0.00                  0.00

.25 MED SPLIT WSH                1/4" MEDIUM SPLIT WASHER                      JM    EA                                        0                  500.0000                  0.014000                        7.00
                                                                  Material Cost            Labor Cost         Overhead Cost        Outside Cost              Freight Cost         Other Cost
                                                                           7.00                   0.00                 0.00                0.00                      0.00               0.00

.25-20 SS HX NT                  1/4-20 SS FINISHED HEX NUT                    JM    EA                                        0                  500.0000                  0.036000                       18.00
                                                                  Material Cost            Labor Cost         Overhead Cost        Outside Cost              Freight Cost          Other Cost
                                                                          18.00                   0.00                 0.00                0.00                      0.00                  0.00

.25-20*.63 STHMS                 1/4-20 x 5/8 SLOTTED TRUSS HD                 JM    EA                                        0                  400.0000                  0.070000                       28.00
                                                                  Material Cost            Labor Cost         Overhead Cost        Outside Cost              Freight Cost          Other Cost
                                                                          28.00                   0.00                 0.00                0.00                      0.00                  0.00

.25-20*1 SDFHMS                  1/4-20 x 1 SQ DR FL HD                        JM    EA                                        0                  250.0000                  0.190000                       47.50
                                                                  Material Cost            Labor Cost         Overhead Cost        Outside Cost              Freight Cost         Other Cost
                                                                          47.50                   0.00                 0.00                0.00                      0.00               0.00

10-24 LK NT SR F                 10-24 SS SERRATED FL LOK NUT                  JM    EA                                        0              3000.0000                     0.049000                      147.00
                                                                  Material Cost            Labor Cost         Overhead Cost        Outside Cost              Freight Cost          Other Cost
                                                                         147.00                   0.00                 0.00                0.00                      0.00                  0.00

AXLE.375-16*2.25                 3/8-16X2-1/4 LUBE AXLE                        JM    EA                                        0                  190.0000                  0.250000                       47.50
                                                                  Material Cost            Labor Cost         Overhead Cost        Outside Cost              Freight Cost          Other Cost
                                                                          47.50                   0.00                 0.00                0.00                      0.00                  0.00

DR-316                           3/16" DRIVE ZERK STEEL                        JM    EA                                        0              3654.0000                     0.054300                      198.41
                                                                  Material Cost            Labor Cost         Overhead Cost        Outside Cost              Freight Cost         Other Cost
                                                                         198.41                   0.00                 0.00                0.00                      0.00               0.00

DR-316-NB                        ZERK WITH NO BALL                             JM    EA                                        0              2152.0000                     0.440197                      947.30
                                                                  Material Cost            Labor Cost         Overhead Cost        Outside Cost              Freight Cost          Other Cost
                                                                         947.30                   0.00                 0.00                0.00                      0.00                  0.00

H-100-28                         1/4-28 UNF-2A ZERK                            JM    EA                                        0                  491.0000                  0.071000                       34.86
                                                                  Material Cost            Labor Cost         Overhead Cost        Outside Cost              Freight Cost          Other Cost
                                                                          34.86                   0.00                 0.00                0.00                      0.00                  0.00

HXBOLT1-14*5.00                  1-14 X 5" HX HD BOLT                          JM    EA                                        0                   21.0000                  1.810000                       38.01
                                                                  Material Cost            Labor Cost         Overhead Cost        Outside Cost              Freight Cost         Other Cost
                                                                          38.01                   0.00                 0.00                0.00                      0.00               0.00

K-316-AM                         3/16 ZERK WITH BALL                           JM    EA                                        0              1000.0000                     0.068000                       68.00
                                                                  Material Cost            Labor Cost         Overhead Cost        Outside Cost              Freight Cost          Other Cost
                                                                          68.00                   0.00                 0.00                0.00                      0.00                  0.00

LP332002 BLANK                   LOCK PIN HOUSING ITEM-K BLANK                 JM    EA                                        0                  550.0000                  1.685000                      926.75
                                                                  Material Cost            Labor Cost         Overhead Cost        Outside Cost              Freight Cost          Other Cost
                                                                         926.75                   0.00                 0.00                0.00                      0.00                  0.00
                                                            Case:20-03276-jtg          Doc #:1 Filed: 10/23/2020                    Page 21 of 47
8/14/2020     11:15:43AM                                                                      VELOCITY MFG, LLC                                                                            8 / 16

9042-0-1758                                                                                     Extended Status
                                                                                           Product Line with Cutoff Date
                                                                                                    Cutoff Date 8/14/2020
                                                                                                      All Parts Selected

Part Number                Loc    Description                                 PL     UM    History Date Flag     Usage Last 12 Mo       On Hand Quantity                       Unit Cost             Extended Cost

N-07                              BEARING LOCK NUT                              JM    EA                                        0                    2.0000                    1.970000                        3.94
                                                                   Material Cost            Labor Cost         Overhead Cost        Outside Cost              Freight Cost            Other Cost
                                                                            3.94                   0.00                 0.00                0.00                      0.00                    0.00

N-30138B       14                 GROOVED BLADE BLANKS                          JM    EA                                        0                  196.0000                    1.480000                      290.08
                                                                   Material Cost            Labor Cost         Overhead Cost        Outside Cost              Freight Cost           Other Cost
                                                                          290.08                   0.00                 0.00                0.00                      0.00                 0.00

SKF 2307 ETN9/C3                  SKF BEARING                                   JM    EA                                        0                    2.0000                  113.550000                      227.10
                                                                   Material Cost            Labor Cost         Overhead Cost        Outside Cost              Freight Cost            Other Cost
                                                                          227.10                   0.00                 0.00                0.00                      0.00                    0.00

W-05                              BEARING LOCK WASHER                           JM    EA                                        0                    2.0000                    0.390000                        0.78
                                                                   Material Cost            Labor Cost         Overhead Cost        Outside Cost              Freight Cost            Other Cost
                                                                            0.78                   0.00                 0.00                0.00                      0.00                    0.00

W-07                              BEARING LOCK WASHER                           JM    EA                                        0                    2.0000                    0.450000                        0.90
                                                                   Material Cost            Labor Cost         Overhead Cost        Outside Cost              Freight Cost           Other Cost
                                                                            0.90                   0.00                 0.00                0.00                      0.00                 0.00
                                 Totals                JM                                                                       0            17,312.0000                                                   3,141.14

                                                                    Material Cost           Labor Cost         Overhead Cost        Outside Cost              Freight Cost           Other Cost
                                 Total Element Costs    JM              3,141.14                   0.00                 0.00                0.00                      0.00                    0.00

VOUCHER                           CUSTOMER LOYALTY VOUCHER                      OS    EA                                        0                    9.0000                    0.000000                        0.00
                                                                   Material Cost            Labor Cost         Overhead Cost        Outside Cost              Freight Cost            Other Cost
                                                                            0.00                   0.00                 0.00                0.00                      0.00                    0.00
                                 Totals                OS                                                                       0                    9.0000                                                    0.00

                                                                    Material Cost           Labor Cost         Overhead Cost        Outside Cost              Freight Cost           Other Cost
                                 Total Element Costs    OS                  0.00                   0.00                 0.00                0.00                      0.00                    0.00
.50-13 THRD ROD                   1/2-13 THREADED ROD                           RM    IN                                    11896              7161.7400                       0.095715                      685.49
                                                                   Material Cost            Labor Cost         Overhead Cost        Outside Cost              Freight Cost            Other Cost
                                                                          685.49                   0.00                 0.00                0.00                      0.00                    0.00

.50-13 THRD ROD SS                1/2-13 SS THREADED ROD                        RM    IN                                    11307                  345.0000                    0.279862                       96.55
                                                                   Material Cost            Labor Cost         Overhead Cost        Outside Cost              Freight Cost           Other Cost
                                                                           96.55                   0.00                 0.00                0.00                      0.00                    0.00

1/2-13 X 4" HX HD                 1/2-13 X 4 HX HD GR2 PALIN                    RM    EA                                        0              2000.0000                       0.247000                      494.00
                                                                   Material Cost            Labor Cost         Overhead Cost        Outside Cost              Freight Cost            Other Cost
                                                                          494.00                   0.00                 0.00                0.00                      0.00                    0.00

1/2-13*3.75 HHCS                  1/2-13 X 3 3/4 HHCS GR2 PLN                   RM    EA                                        0                  621.0000                    0.217000                      134.76
                                                                   Material Cost            Labor Cost         Overhead Cost        Outside Cost              Freight Cost            Other Cost
                                                                          134.76                   0.00                 0.00                0.00                      0.00                    0.00

1045C.875D*48                     C1045 7/8" DIA X 48" PIECES                  RM     IN                                        0                  664.5960                    0.409919                      272.43
                                                        Case:20-03276-jtg             Doc #:1 Filed: 10/23/2020                    Page 22 of 47
8/14/2020     11:15:43AM                                                                     VELOCITY MFG, LLC                                                                          9 / 16

9042-0-1758                                                                                    Extended Status
                                                                                          Product Line with Cutoff Date
                                                                                                   Cutoff Date 8/14/2020
                                                                                                     All Parts Selected

Part Number                Loc   Description                                  PL    UM    History Date Flag     Usage Last 12 Mo       On Hand Quantity                     Unit Cost             Extended Cost
                                                                  Material Cost            Labor Cost         Overhead Cost        Outside Cost              Freight Cost         Other Cost
                                                                         272.43                   0.00                 0.00                0.00                      0.00                  0.00

3/8-24 X 2 1/4 HX                3/8-24 X 2 1/4 GR 2 PLN HX HD                 RM    EA                                        0              2450.0000                     0.090000                      220.50
                                                                  Material Cost            Labor Cost         Overhead Cost        Outside Cost              Freight Cost          Other Cost
                                                                         220.50                   0.00                 0.00                0.00                      0.00                  0.00

304SS.625D                       5/8" RD - 304SS                               RM    IN                                        0                   26.5200                  2.141300                       56.79
                                                                  Material Cost            Labor Cost         Overhead Cost        Outside Cost              Freight Cost         Other Cost
                                                                           56.79                  0.00                 0.00                0.00                      0.00               0.00

410SS.625D                       5/8" rd - 410SS                               RM    IN                                        0                    3.8000                  0.650200                        2.47
                                                                  Material Cost            Labor Cost         Overhead Cost        Outside Cost              Freight Cost          Other Cost
                                                                            2.47                  0.00                 0.00                0.00                      0.00                  0.00

5/8-11 X 3 1/2 HX                5/8-11 X 3 1/2 GR2 PLN HX BOLT                RM    EA                                        0                   36.0000                  0.410000                       14.76
                                                                  Material Cost            Labor Cost         Overhead Cost        Outside Cost              Freight Cost          Other Cost
                                                                           14.76                  0.00                 0.00                0.00                      0.00                  0.00

ACETRON.625D                     5/8" ACETRON GP (BLACK)                       RM    IN                                        0                   31.6800                  0.795200                       25.19
                                                                  Material Cost            Labor Cost         Overhead Cost        Outside Cost              Freight Cost         Other Cost
                                                                           25.19                  0.00                 0.00                0.00                      0.00               0.00

ALUM.25D                         1/4" DIA ALUMINUM 6061                        RM    IN                                        0                    0.1250                  0.187900                        0.02
                                                                  Material Cost            Labor Cost         Overhead Cost        Outside Cost              Freight Cost          Other Cost
                                                                            0.02                  0.00                 0.00                0.00                      0.00                  0.00

CEPHEN.875D                      NATURAL CE SHEET ROD 7/8" DIA                 RM    IN                                        0                    0.0070                  0.842500                        0.01
                                                                  Material Cost            Labor Cost         Overhead Cost        Outside Cost              Freight Cost          Other Cost
                                                                            0.01                  0.00                 0.00                0.00                      0.00                  0.00

CRS.125*6.0                      1/8" x 6" - C1018                             RM    IN                                        0              2880.0000                     0.260000                      748.80
                                                                  Material Cost            Labor Cost         Overhead Cost        Outside Cost              Freight Cost         Other Cost
                                                                         748.80                   0.00                 0.00                0.00                      0.00               0.00

CRS.5D                           .5 DIA COLD ROLL STEEL                        RM    IN                                        0                  854.5770                  0.329916                      281.94
                                                                  Material Cost            Labor Cost         Overhead Cost        Outside Cost              Freight Cost          Other Cost
                                                                         281.94                   0.00                 0.00                0.00                      0.00                  0.00

CRS.6875D                        11/16 DIA CRS C1018                           RM    IN                                        0                  513.0000                  0.195798                      100.44
                                                                  Material Cost            Labor Cost         Overhead Cost        Outside Cost              Freight Cost          Other Cost
                                                                         100.44                   0.00                 0.00                0.00                      0.00                  0.00

CRS.75D                          3/4" DIA C1018                                RM    IN                                        0                   88.9450                  0.334985                       29.80
                                                                  Material Cost            Labor Cost         Overhead Cost        Outside Cost              Freight Cost         Other Cost
                                                                           29.80                  0.00                 0.00                0.00                      0.00               0.00

CRS.75HEX                        3/4" HEX C1018                                RM    IN                                        0              1750.6940                     0.380404                      665.97
                                                                  Material Cost            Labor Cost         Overhead Cost        Outside Cost              Freight Cost          Other Cost
                                                                         665.97                   0.00                 0.00                0.00                      0.00                  0.00

CRS.875D                         7/8" DIA C1018 STEEL                         RM     IN                                        0              5517.9800                     0.198451                    1,095.05
                                                        Case:20-03276-jtg             Doc #:1 Filed: 10/23/2020                     Page 23 of 47
8/14/2020     11:15:43AM                                                                     VELOCITY MFG, LLC                                                                           10 / 16

9042-0-1758                                                                                    Extended Status
                                                                                          Product Line with Cutoff Date
                                                                                                   Cutoff Date 8/14/2020
                                                                                                     All Parts Selected

Part Number                Loc   Description                                  PL    UM    History Date Flag     Usage Last 12 Mo        On Hand Quantity                     Unit Cost             Extended Cost
                                                                  Material Cost            Labor Cost         Overhead Cost         Outside Cost              Freight Cost         Other Cost
                                                                        1,095.05                  0.00                 0.00                 0.00                      0.00                  0.00

CRS1.0D                          1.0" DIA CRS                                  RM    IN                                        0              11254.3950                     0.319427                    3,594.96
                                                                  Material Cost            Labor Cost         Overhead Cost         Outside Cost              Freight Cost          Other Cost
                                                                        3,594.96                  0.00                 0.00                 0.00                      0.00                  0.00

ERTALYTE-1.50D                   1-1/2" rd - ERTALYTE (PET NAT)                RM    IN                                        0                    21.7200                  0.820800                       17.83
                                                                  Material Cost            Labor Cost         Overhead Cost         Outside Cost              Freight Cost         Other Cost
                                                                           17.83                  0.00                 0.00                 0.00                      0.00               0.00

HEX C1018 .750"                  3/4" HEX C1018                                RM    IN                                        0               1872.0000                     0.486314                      910.38
                                                                  Material Cost            Labor Cost         Overhead Cost         Outside Cost              Freight Cost          Other Cost
                                                                         910.38                   0.00                 0.00                 0.00                      0.00                  0.00

HEX C1018 .875"                  7/8" HEX C1018                                RM    IN                                        0               1600.8438                     0.503983                      806.80
                                                                  Material Cost            Labor Cost         Overhead Cost         Outside Cost              Freight Cost          Other Cost
                                                                         806.80                   0.00                 0.00                 0.00                      0.00                  0.00

HXBLT.75-10*4.50                 3/4-10 X 4.50"                                RM    EA                                        0                   284.0000                  0.800100                      227.23
                                                                  Material Cost            Labor Cost         Overhead Cost         Outside Cost              Freight Cost         Other Cost
                                                                         227.23                   0.00                 0.00                 0.00                      0.00               0.00

HXBOLT 1/2-13*4.5                1/2-13 X 4 1/2" HX HD BOLT                    RM    EA                                        0                   250.0000                  0.250000                       62.50
                                                                  Material Cost            Labor Cost         Overhead Cost         Outside Cost              Freight Cost          Other Cost
                                                                           62.50                  0.00                 0.00                 0.00                      0.00                  0.00

HXBOLT.50-20*4.50                1/2-20 X 4 1/2" HEX BOLT GR2                  RM    EA                                        0                     6.0000                  0.531100                        3.19
                                                                  Material Cost            Labor Cost         Overhead Cost         Outside Cost              Freight Cost          Other Cost
                                                                            3.19                  0.00                 0.00                 0.00                      0.00                  0.00

HXBOLT.75-10*5.00                3/4-10 X 5.00" HX HD BOLT                     RM    EA                                        0                    13.0000                  2.527700                       32.86
                                                                  Material Cost            Labor Cost         Overhead Cost         Outside Cost              Freight Cost         Other Cost
                                                                           32.86                  0.00                 0.00                 0.00                      0.00               0.00

O1 - .500D                       1/2" rd - O1 TOOL STEEL                       RM    IN                                        0                   230.4900                  0.386300                       89.04
                                                                  Material Cost            Labor Cost         Overhead Cost         Outside Cost              Freight Cost          Other Cost
                                                                           89.04                  0.00                 0.00                 0.00                      0.00                  0.00

SSTB.50*.370                     1/2 OD X .065 WALL SS TUBE                    RM    IN                                        0                   608.1700                  0.132500                       80.58
                                                                  Material Cost            Labor Cost         Overhead Cost         Outside Cost              Freight Cost          Other Cost
                                                                           80.58                  0.00                 0.00                 0.00                      0.00                  0.00

SSTB.50*.375                     1/2" OD X 0.049" WALL SS TUBE                 RM    IN                                       939             23040.0000                     0.057057                    1,314.59
                                                                  Material Cost            Labor Cost         Overhead Cost         Outside Cost              Freight Cost         Other Cost
                                                                        1,314.59                  0.00                 0.00                 0.00                      0.00               0.00

SSTB.50*.402                     1/2 X 3/8 SS TUBE                             RM    IN                                        0                    11.8000                  0.071421                        0.84
                                                                  Material Cost            Labor Cost         Overhead Cost         Outside Cost              Freight Cost          Other Cost
                                                                            0.84                  0.00                 0.00                 0.00                      0.00                  0.00

SSTB.625*.385                    5/8 * .120" WALL SS TUBE                     RM     IN                                        0                   929.2500                  0.458500                      426.06
                                                        Case:20-03276-jtg             Doc #:1 Filed: 10/23/2020                      Page 24 of 47
8/14/2020     11:15:43AM                                                                     VELOCITY MFG, LLC                                                                            11 / 16

9042-0-1758                                                                                    Extended Status
                                                                                          Product Line with Cutoff Date
                                                                                                   Cutoff Date 8/14/2020
                                                                                                     All Parts Selected

Part Number                Loc   Description                                  PL    UM    History Date Flag     Usage Last 12 Mo         On Hand Quantity                     Unit Cost             Extended Cost
                                                                  Material Cost            Labor Cost         Overhead Cost          Outside Cost              Freight Cost         Other Cost
                                                                         426.06                   0.00                 0.00                  0.00                      0.00                  0.00

SSTB.75*.510                     3/4 X 0.120" WALL SS TUBING                   RM    IN                                       7531                  240.0000                  0.547500                      131.40
                                                                  Material Cost            Labor Cost         Overhead Cost          Outside Cost              Freight Cost          Other Cost
                                                                         131.40                   0.00                 0.00                  0.00                      0.00                  0.00

SSTB1.0*.76                      1" OD X .120 WALL SS TUBE                     RM    IN                                         0               2640.0000                     0.530300                    1,399.99
                                                                  Material Cost            Labor Cost         Overhead Cost          Outside Cost              Freight Cost         Other Cost
                                                                        1,399.99                  0.00                 0.00                  0.00                      0.00               0.00

TB.313*.214                      5/16 OD X .049 WALL DOM TUBE                  RM    IN                                         0                   298.0000                  0.242000                       72.12
                                                                  Material Cost            Labor Cost         Overhead Cost          Outside Cost              Freight Cost          Other Cost
                                                                           72.12                  0.00                 0.00                  0.00                      0.00                  0.00

TB.438*.058                      7/16 X .058 WALL (.322 ID) DOM                RM    IN                                       1356              5616.0000                     0.150300                      844.08
                                                                  Material Cost            Labor Cost         Overhead Cost          Outside Cost              Freight Cost          Other Cost
                                                                         844.08                   0.00                 0.00                  0.00                      0.00                  0.00

TB.50*.26                        1/2 OD X .120 WALL DOM TUBE                   RM    IN                                         0               1196.7500                     0.168089                      201.16
                                                                  Material Cost            Labor Cost         Overhead Cost          Outside Cost              Freight Cost         Other Cost
                                                                         201.16                   0.00                 0.00                  0.00                      0.00               0.00

TB.50*.31                        1/2 X .095 WALL DOM TUBE                      RM    IN                                         0                   342.0600                  0.358446                      122.61
                                                                  Material Cost            Labor Cost         Overhead Cost          Outside Cost              Freight Cost          Other Cost
                                                                         122.61                   0.00                 0.00                  0.00                      0.00                  0.00

TB.50*.334                       1/2" OD X 0.083" WALL 1020TUBE                RM    IN                                         0               3384.0000                     0.000000                        0.00
                                                                  Material Cost            Labor Cost         Overhead Cost          Outside Cost              Freight Cost          Other Cost
                                                                            0.00                  0.00                 0.00                  0.00                      0.00                  0.00

TB.50*.384                       1/2" OD X 0.058" WALL DOM TUBE                RM    IN                                    21820               16101.0308                     0.072051                    1,160.10
                                                                  Material Cost            Labor Cost         Overhead Cost          Outside Cost              Freight Cost         Other Cost
                                                                        1,160.10                  0.00                 0.00                  0.00                      0.00               0.00

TB.5625*.397                     9/16" OD X 0.083" WALL DOM TUB                RM    IN                                       1813              3331.3400                     0.110792                      369.09
                                                                  Material Cost            Labor Cost         Overhead Cost          Outside Cost              Freight Cost          Other Cost
                                                                         369.09                   0.00                 0.00                  0.00                      0.00                  0.00

TB.625*.3125                     5/8" OD X .156" WALL DOM TUBE                 RM    IN                                         0                   516.0000                  0.547600                      282.56
                                                                  Material Cost            Labor Cost         Overhead Cost          Outside Cost              Freight Cost          Other Cost
                                                                         282.56                   0.00                 0.00                  0.00                      0.00                  0.00

TB.625*.385                      5/8"OD X .120WALL DOM TUBE                    RM    IN                                       8562                  569.4760                  0.164498                       93.68
                                                                  Material Cost            Labor Cost         Overhead Cost          Outside Cost              Freight Cost         Other Cost
                                                                           93.68                  0.00                 0.00                  0.00                      0.00               0.00

TB.625*.435                      5/8" OD X 0.095" WALL DOM TUBE                RM    IN                                         0              16962.2400                     0.018307                      310.53
                                                                  Material Cost            Labor Cost         Overhead Cost          Outside Cost              Freight Cost          Other Cost
                                                                         310.53                   0.00                 0.00                  0.00                      0.00                  0.00

TB.625*.495                      5/8 x .065 wall DOM Tube                     RM     IN                                         0                   120.0000                  0.199800                       23.98
                                                        Case:20-03276-jtg             Doc #:1 Filed: 10/23/2020                      Page 25 of 47
8/14/2020     11:15:43AM                                                                     VELOCITY MFG, LLC                                                                            12 / 16

9042-0-1758                                                                                    Extended Status
                                                                                          Product Line with Cutoff Date
                                                                                                   Cutoff Date 8/14/2020
                                                                                                     All Parts Selected

Part Number                Loc   Description                                  PL    UM    History Date Flag     Usage Last 12 Mo         On Hand Quantity                     Unit Cost             Extended Cost
                                                                  Material Cost            Labor Cost         Overhead Cost          Outside Cost              Freight Cost         Other Cost
                                                                           23.98                  0.00                 0.00                  0.00                      0.00                  0.00

TB.625*.50                       5/8" OD X .058" WALL DOM TUBE                 RM    IN                                    93203               10533.8700                     0.072617                      764.94
                                                                  Material Cost            Labor Cost         Overhead Cost          Outside Cost              Freight Cost          Other Cost
                                                                         764.94                   0.00                 0.00                  0.00                      0.00                  0.00

TB.625*.527                      5/8 X .049 WALL (.527 ID) DOM                 RM    IN                                       6322              2425.2780                     0.064759                      157.06
                                                                  Material Cost            Labor Cost         Overhead Cost          Outside Cost              Freight Cost         Other Cost
                                                                         157.06                   0.00                 0.00                  0.00                      0.00               0.00

TB.687*.497                      11/16 OD X .095 DOM TUBE                      RM    IN                                         0                   513.0000                  0.284658                      146.03
                                                                  Material Cost            Labor Cost         Overhead Cost          Outside Cost              Freight Cost          Other Cost
                                                                         146.03                   0.00                 0.00                  0.00                      0.00                  0.00

TB.687*.521                      11/16 X 1/2 DOM TUBE                          RM    IN                                       354               7128.0000                     0.102400                      729.91
                                                                  Material Cost            Labor Cost         Overhead Cost          Outside Cost              Freight Cost          Other Cost
                                                                         729.91                   0.00                 0.00                  0.00                      0.00                  0.00

TB.75*.438                       3/4 X .156 WALL (.438 ID) DOM                 RM    IN                                         0                   120.0000                  0.377500                       45.30
                                                                  Material Cost            Labor Cost         Overhead Cost          Outside Cost              Freight Cost         Other Cost
                                                                           45.30                  0.00                 0.00                  0.00                      0.00               0.00

TB.75*.560                       .75 * .095 WALL DOM TB                        RM    IN                                         0               3471.9600                     0.108254                      375.85
                                                                  Material Cost            Labor Cost         Overhead Cost          Outside Cost              Freight Cost          Other Cost
                                                                         375.85                   0.00                 0.00                  0.00                      0.00                  0.00

TB.75*.634                       3/4" OD X 0.058" WALL DOM TUBE                RM    IN                                    44418                    326.0800                  0.133857                       43.65
                                                                  Material Cost            Labor Cost         Overhead Cost          Outside Cost              Freight Cost          Other Cost
                                                                           43.65                  0.00                 0.00                  0.00                      0.00                  0.00

TB.75*0.53125                    0.75" X .109 WALL DOM TUBE                    RM    IN                                    121594               6787.2080                     0.148723                    1,009.41
                                                                  Material Cost            Labor Cost         Overhead Cost          Outside Cost              Freight Cost         Other Cost
                                                                        1,009.41                  0.00                 0.00                  0.00                      0.00               0.00

TB.875*.500                      7/8" OD X 0.188 WALL                          RM    IN                                       4000                  182.5330                  0.442482                       80.77
                                                                  Material Cost            Labor Cost         Overhead Cost          Outside Cost              Freight Cost          Other Cost
                                                                           80.77                  0.00                 0.00                  0.00                      0.00                  0.00

TB.875*.563                      7/8 OD X 0.156" WALL                          RM    IN                                       2873              1392.0000                     0.267500                      372.36
                                                                  Material Cost            Labor Cost         Overhead Cost          Outside Cost              Freight Cost          Other Cost
                                                                         372.36                   0.00                 0.00                  0.00                      0.00                  0.00

TB.875*.635                      7/8 OD X .120 WALL                            RM    IN                                         0               2455.9300                     0.205727                      505.25
                                                                  Material Cost            Labor Cost         Overhead Cost          Outside Cost              Freight Cost         Other Cost
                                                                         505.25                   0.00                 0.00                  0.00                      0.00               0.00

TB.875*.777                      7/8 OD X .049" WALL DOM TUBE                  RM    IN                                         0                    44.8750                  0.386400                       17.34
                                                                  Material Cost            Labor Cost         Overhead Cost          Outside Cost              Freight Cost          Other Cost
                                                                           17.34                  0.00                 0.00                  0.00                      0.00                  0.00

TB1.0*.50                        1" X .250 WALL DOM TUBE                      RM     IN                                    119868               2880.0000                     0.476800                    1,373.18
                                                         Case:20-03276-jtg            Doc #:1 Filed: 10/23/2020                      Page 26 of 47
8/14/2020     11:15:43AM                                                                     VELOCITY MFG, LLC                                                                            13 / 16

9042-0-1758                                                                                    Extended Status
                                                                                          Product Line with Cutoff Date
                                                                                                   Cutoff Date 8/14/2020
                                                                                                     All Parts Selected

Part Number                Loc   Description                                  PL    UM    History Date Flag     Usage Last 12 Mo         On Hand Quantity                     Unit Cost             Extended Cost
                                                                  Material Cost            Labor Cost         Overhead Cost          Outside Cost              Freight Cost         Other Cost
                                                                        1,373.18                  0.00                 0.00                  0.00                      0.00                  0.00

TB1.0*.625                       1" OD X 0.188 WALL DOM TUBE                   RM    IN                                       1675            115706.3800                     0.045293                    5,240.69
                                                                  Material Cost            Labor Cost         Overhead Cost          Outside Cost              Freight Cost          Other Cost
                                                                        5,240.69                  0.00                 0.00                  0.00                      0.00                  0.00

TB1.0*.687                       1.0 * .687 DOM TB (.156 WALL)                 RM    IN                                         0                    62.3040                  0.439100                       27.36
                                                                  Material Cost            Labor Cost         Overhead Cost          Outside Cost              Freight Cost         Other Cost
                                                                           27.36                  0.00                 0.00                  0.00                      0.00               0.00

TB1.0*.76                        1.0" OD X 0.120" WALL DOM TUBE                RM    IN                                    74766                      0.0060                  0.178561                        0.00
                                                                  Material Cost            Labor Cost         Overhead Cost          Outside Cost              Freight Cost          Other Cost
                                                                            0.00                  0.00                 0.00                  0.00                      0.00                  0.00

TB1.0*.834                       1.0 * .083 WALL DOM TUBING                    RM    IN                                         0                   826.2750                  0.149281                      123.35
                                                                  Material Cost            Labor Cost         Overhead Cost          Outside Cost              Freight Cost          Other Cost
                                                                         123.35                   0.00                 0.00                  0.00                      0.00                  0.00

TB1.0*.884                       1.0" OD X 0.058" WALL DOME TUB                RM    IN                                       311               1176.0000                     0.135780                      159.68
                                                                  Material Cost            Labor Cost         Overhead Cost          Outside Cost              Freight Cost         Other Cost
                                                                         159.68                   0.00                 0.00                  0.00                      0.00               0.00

TB1.125*.813                     1-1/8" OD X .156 WALL DOM TUBE                RM    IN                                         0                   134.7740                  0.402982                       54.31
                                                                  Material Cost            Labor Cost         Overhead Cost          Outside Cost              Freight Cost          Other Cost
                                                                           54.31                  0.00                 0.00                  0.00                      0.00                  0.00

TB1.187*.937                     1-3/16 X 15/16 DOM TUBE                       RM    IN                                         0                   168.0000                  0.000000                        0.00
                                                                  Material Cost            Labor Cost         Overhead Cost          Outside Cost              Freight Cost          Other Cost
                                                                            0.00                  0.00                 0.00                  0.00                      0.00                  0.00

TB1.1875*1.057                   1.1875*1.057 (.065 WALL) DOM                  RM    IN                                         0                   192.0000                  0.244200                       46.89
                                                                  Material Cost            Labor Cost         Overhead Cost          Outside Cost              Freight Cost         Other Cost
                                                                           46.89                  0.00                 0.00                  0.00                      0.00               0.00

TB1.188*.75                      1 3/16 OD X .219 WALL (3/4 ID)                RM    IN                                         0                   384.0000                  0.491100                      188.58
                                                                  Material Cost            Labor Cost         Overhead Cost          Outside Cost              Freight Cost          Other Cost
                                                                         188.58                   0.00                 0.00                  0.00                      0.00                  0.00

TB1.188*.8125                    1.188 X .1875 WALL DOM TUBE                   RM    IN                                         0                   108.0000                  0.329000                       35.53
                                                                  Material Cost            Labor Cost         Overhead Cost          Outside Cost              Freight Cost          Other Cost
                                                                           35.53                  0.00                 0.00                  0.00                      0.00                  0.00

TB1.25*.50                       1-1/4" x 3/8 wall DOM Tube                    RM    IN                                         0                   252.0000                  1.608000                      405.22
                                                                  Material Cost            Labor Cost         Overhead Cost          Outside Cost              Freight Cost         Other Cost
                                                                         405.22                   0.00                 0.00                  0.00                      0.00               0.00

TB1.25*.687                      1.25 OD * .281 WALL DOM TUBE                  RM    IN                                         0                    48.0000                  0.776500                       37.27
                                                                  Material Cost            Labor Cost         Overhead Cost          Outside Cost              Freight Cost          Other Cost
                                                                           37.27                  0.00                 0.00                  0.00                      0.00                  0.00

TB1.25*.75                       1 1/4" X .250 WALL DOM TUBE                  RM     IN                                       2586                  601.5670                  0.465295                      279.91
                                                         Case:20-03276-jtg            Doc #:1 Filed: 10/23/2020                      Page 27 of 47
8/14/2020     11:15:43AM                                                                     VELOCITY MFG, LLC                                                                            14 / 16

9042-0-1758                                                                                    Extended Status
                                                                                          Product Line with Cutoff Date
                                                                                                   Cutoff Date 8/14/2020
                                                                                                     All Parts Selected

Part Number                Loc   Description                                  PL    UM    History Date Flag     Usage Last 12 Mo         On Hand Quantity                     Unit Cost             Extended Cost
                                                                  Material Cost            Labor Cost         Overhead Cost          Outside Cost              Freight Cost         Other Cost
                                                                         279.91                   0.00                 0.00                  0.00                      0.00                  0.00

TB1.25*1.01                      1 1/4 X .120 WALL DOM TUBE                    RM    IN                                    12357                    376.5625                  0.265859                      100.11
                                                                  Material Cost            Labor Cost         Overhead Cost          Outside Cost              Freight Cost          Other Cost
                                                                         100.11                   0.00                 0.00                  0.00                      0.00                  0.00

TB1.375*1.062                    1-3/8" X .156" WALL DOM TUBE                  RM    IN                                         0                    85.2950                  0.387083                       33.02
                                                                  Material Cost            Labor Cost         Overhead Cost          Outside Cost              Freight Cost         Other Cost
                                                                           33.02                  0.00                 0.00                  0.00                      0.00               0.00

TB1.50*1.0                       1.50" OD X 0.250" WALL DOM                    RM    IN                                         0                   139.8720                  0.687843                       96.21
                                                                  Material Cost            Labor Cost         Overhead Cost          Outside Cost              Freight Cost          Other Cost
                                                                           96.21                  0.00                 0.00                  0.00                      0.00                  0.00

TB1.50*1.25                      1 1/2" OD X .125 WALL                         RM    IN                                       1666                  336.0000                  0.235500                       79.13
                                                                  Material Cost            Labor Cost         Overhead Cost          Outside Cost              Freight Cost          Other Cost
                                                                           79.13                  0.00                 0.00                  0.00                      0.00                  0.00

TB1.50*1.260                     1 1/2" OD X 0.120" WALL DOM TU                RM    IN                                       9965             11627.3060                     0.216010                    2,511.61
                                                                  Material Cost            Labor Cost         Overhead Cost          Outside Cost              Freight Cost         Other Cost
                                                                        2,511.61                  0.00                 0.00                  0.00                      0.00               0.00

TB1.563*1.25                     1-9/16 OD X .156 WALL DOM TUBE                RM    IN                                         0                   825.2800                  0.556551                      459.31
                                                                  Material Cost            Labor Cost         Overhead Cost          Outside Cost              Freight Cost          Other Cost
                                                                         459.31                   0.00                 0.00                  0.00                      0.00                  0.00

TB1.625*.875                     1 5/8" OD X 0.375" WALL DOM TB                RM    IN                                         0               3384.0000                     0.078397                      265.30
                                                                  Material Cost            Labor Cost         Overhead Cost          Outside Cost              Freight Cost          Other Cost
                                                                         265.30                   0.00                 0.00                  0.00                      0.00                  0.00

TB1.625*1.357                    1-5/8" X .134" DOM TUBE                       RM    IN                                         0               1959.4090                     0.542361                    1,062.71
                                                                  Material Cost            Labor Cost         Overhead Cost          Outside Cost              Freight Cost         Other Cost
                                                                        1,062.71                  0.00                 0.00                  0.00                      0.00               0.00

TB1.75*1.25                      1 3/4" OD X 0.250" WALL DOM TU                RM    IN                                       3101                  879.1700                  0.742610                      652.88
                                                                  Material Cost            Labor Cost         Overhead Cost          Outside Cost              Freight Cost          Other Cost
                                                                         652.88                   0.00                 0.00                  0.00                      0.00                  0.00

TB1.75*1.312                     1 3/4 X .219 WALL DOM TUBE                    RM    IN                                         0                   425.0000                  0.452200                      192.19
                                                                  Material Cost            Labor Cost         Overhead Cost          Outside Cost              Freight Cost          Other Cost
                                                                         192.19                   0.00                 0.00                  0.00                      0.00                  0.00

TB10MM*6MM                       10MM X 6MM (CUSTOMER)                         RM    IN                                    50552               34843.8180                     0.000000                        0.00
                                                                  Material Cost            Labor Cost         Overhead Cost          Outside Cost              Freight Cost         Other Cost
                                                                            0.00                  0.00                 0.00                  0.00                      0.00               0.00

TB2.0*1.312                      2" OD X 0.344" WALL DOM TUBE                  RM    IN                                       191               2640.0000                     0.096708                      255.31
                                                                  Material Cost            Labor Cost         Overhead Cost          Outside Cost              Freight Cost          Other Cost
                                                                         255.31                   0.00                 0.00                  0.00                      0.00                  0.00

TB2.0*1.5                        2" OD X .25 WALL DOM TUBE                    RM     IN                                         0                   264.0000                  0.621000                      163.94
                                                            Case:20-03276-jtg        Doc #:1 Filed: 10/23/2020                      Page 28 of 47
8/14/2020     11:15:43AM                                                                    VELOCITY MFG, LLC                                                                         15 / 16

9042-0-1758                                                                                   Extended Status
                                                                                         Product Line with Cutoff Date
                                                                                                  Cutoff Date 8/14/2020
                                                                                                    All Parts Selected

Part Number                Loc    Description                                  PL   UM   History Date Flag     Usage Last 12 Mo         On Hand Quantity                  Unit Cost             Extended Cost
                                                                   Material Cost          Labor Cost         Overhead Cost          Outside Cost           Freight Cost         Other Cost
                                                                          163.94                 0.00                 0.00                  0.00                   0.00                  0.00
                                 Totals                RM                                                                 615,026           332,089.9821                                             35,594.65

                                                                    Material Cost         Labor Cost         Overhead Cost          Outside Cost           Freight Cost         Other Cost
                                 Total Element Costs    RM              35,594.65                0.00                 0.00                  0.00                   0.00                  0.00
                                              Case:20-03276-jtg      Doc #:1 Filed: 10/23/2020                 Page 29 of 47
 8/14/2020     11:15:43AM                                                  VELOCITY MFG, LLC                                                              16 / 16

 9042-0-1758                                                                  Extended Status
                                                                         Product Line with Cutoff Date
                                                                               Cutoff Date 8/14/2020
                                                                                 All Parts Selected
Grand Totals
         Material Cost      Labor Cost   Overhead Cost    Outside Cost         Freight Cost            Other Cost   Usage Last 12 Mo   On Hand Quantity             Extended Cost

               58,425.64      2,541.21        3,314.38        2,441.42                 0.00                  0.00            633,433       361,968.1071                  66,722.66
                                     Case:20-03276-jtg                  Doc #:1 Filed: 10/23/2020                   Page 30 of 47

 Fill in this information to identify the case:

 Debtor name          Velocity Manufacturing, L.L.C.

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF MICHIGAN

 Case number (if known)
                                                                                                                                              Check if this is an
                                                                                                                                              amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                     12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
          No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
          Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                    Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                                Amount of claim             Value of collateral
                                                                                                                                                that supports this
                                                                                                                    Do not deduct the value     claim
                                                                                                                    of collateral.
 2.1    Homestead Savings Bank                        Describe debtor's property that is subject to a lien                   $34,589.15                      $0.00
        Creditor's Name                               Inventory, chattel paper, accounts,
                                                      equipment, general intangibles, and fixtures
                                                      described in 10/17/2018 Commercial Security
        415 S Superior St                             Agreement
        Albion, MI 49224
        Creditor's mailing address                    Describe the lien
                                                      Equipment lien
                                                      Is the creditor an insider or related party?
                                                         No
        Creditor's email address, if known                Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                           No
        10/17/2018                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number
        4216
        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
            No                                           Contingent
            Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative         Disputed
        priority.



 3.    Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.            $34,589.15

 Part 2:     List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                      On which line in Part 1 did       Last 4 digits of
                                                                                                               you enter the related creditor?   account number for
                                                                                                                                                 this entity




Official Form 206D                                 Schedule D: Creditors Who Have Claims Secured by Property                                                 page 1 of 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                                  Case:20-03276-jtg                      Doc #:1 Filed: 10/23/2020                           Page 31 of 47

 Fill in this information to identify the case:

 Debtor name         Velocity Manufacturing, L.L.C.

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF MICHIGAN

 Case number (if known)
                                                                                                                                                  Check if this is an
                                                                                                                                                  amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                 12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.

       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
          with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                    Total claim           Priority amount

 2.1       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                                $0.00      $0.00
           Internal Revenue Service                                  Check all that apply.
           Centralized Insolvency                                       Contingent
           P. O. Box 7346                                               Unliquidated
           Philadelphia, PA 19101-7346                                  Disputed

           Date or dates debt was incurred                           Basis for the claim:
                                                                     Notice only
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.2       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                                $0.00      $0.00
           Michigan Dept of Treasury                                 Check all that apply.
           Collection Bankruptcy Unit                                   Contingent
           P.O. Box 30168                                               Unliquidated
           Lansing, MI 48909                                            Disputed

           Date or dates debt was incurred                           Basis for the claim:
                                                                     Notice only
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                    page 1 of 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                   47602                                 Best Case Bankruptcy
                                  Case:20-03276-jtg                      Doc #:1 Filed: 10/23/2020                              Page 32 of 47

 Debtor       Velocity Manufacturing, L.L.C.                                                                  Case number (if known)
              Name

 2.3       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                                       $0.00    $0.00
           Michigan Unemp Ins Agency                                 Check all that apply.
           Bankruptcy Unit                                              Contingent
           3024 W. Grand Blvd. Ste 12-100                               Unliquidated
           Detroit, MI 48202                                            Disputed

           Date or dates debt was incurred                           Basis for the claim:
                                                                     Notice only
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes



 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim

 3.1       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.              $53,776.96
           Albion Machine and Tool LLC                                                 Contingent
           1001 Industrial Ave                                                         Unliquidated
           Albion, MI 49224                                                            Disputed
           Date(s) debt was incurred 2/17/2020 - 7/27/2020
                                                                                   Basis for the claim:     Parts purchased
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?     No       Yes

 3.2       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                $3,250.00
           Albion Machine and Tool LLC                                                 Contingent
           1001 Industrial Ave                                                         Unliquidated
           Albion, MI 49224                                                            Disputed
           Date(s) debt was incurred
                                                                                   Basis for the claim:     Rent for October 2020
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?     No       Yes

 3.3       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                      $0.00
           Global Shop Solutions                                                       Contingent
           P.O. Box 840929                                                             Unliquidated
           Dallas, TX 75284-0929                                                       Disputed
           Date(s) debt was incurred
                                                                                   Basis for the claim:     Shop software
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?     No       Yes

 3.4       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                      $0.00
           Michigan Industrial Gases, Inc                                              Contingent
           1102 Industrial Ave.                                                        Unliquidated
           Albion, MI 49224                                                            Disputed
           Date(s) debt was incurred
                                                                                   Basis for the claim:     Propane tank
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?     No       Yes

 3.5       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.              $55,000.00
           Vargas Group, Inc.                                                          Contingent
           53 W Jackson Blvd                                                           Unliquidated
           Suite 1310                                                                  Disputed
           Chicago, IL 60604
                                                                                                   Promissory note dated 12/17/2004
                                                                                   Basis for the claim:
           Date(s) debt was incurred     6/6/2006                                  Interest owed is not included in claim amount
           Last 4 digits of account number                                         (Jamie Cruz is an owner of both this entity and the debtor)
                                                                                   Is the claim subject to offset?     No       Yes



 Part 3:      List Others to Be Notified About Unsecured Claims

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                         Page 2 of 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                               Best Case Bankruptcy
                                  Case:20-03276-jtg                   Doc #:1 Filed: 10/23/2020                        Page 33 of 47

 Debtor       Velocity Manufacturing, L.L.C.                                                       Case number (if known)
              Name


4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                               On which line in Part1 or Part 2 is the          Last 4 digits of
                                                                                                  related creditor (if any) listed?                account number, if
                                                                                                                                                   any
 4.1       Mark Garrison Esq
           1005 Locust Ln                                                                         Line     3.1
           Albion, MI 49224
                                                                                                         Not listed. Explain

 4.2       William Dobbins
           1600 E Michigan Ave                                                                    Line     3.1
           Albion, MI 49224
                                                                                                         Not listed. Explain


 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                     Total of claim amounts
 5a. Total claims from Part 1                                                                        5a.         $                          0.00
 5b. Total claims from Part 2                                                                        5b.    +    $                    112,026.96

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                             5c.         $                      112,026.96




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 3 of 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                                  Case:20-03276-jtg                  Doc #:1 Filed: 10/23/2020              Page 34 of 47

 Fill in this information to identify the case:

 Debtor name         Velocity Manufacturing, L.L.C.

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF MICHIGAN

 Case number (if known)
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.      Does the debtor have any executory contracts or unexpired leases?
          No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
          Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal          Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease

 2.1.         State what the contract or                  921 Elliott Street,
              lease is for and the nature of              Albion, MI, 49224
              the debtor's interest                       Month to month
                                                          tenancy of (1)
                                                          Industrial/warehouse
                                                          property, and (2)
                                                          certain equipment
                                                          described in lease
                                                          agreement
                  State the term remaining
                                                                                     Albion Machine and Tool LLC
              List the contract number of any                                        1001 Industrial Ave
                    government contract                                              Albion, MI 49224




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                             Page 1 of 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                                  Case:20-03276-jtg                  Doc #:1 Filed: 10/23/2020             Page 35 of 47

 Fill in this information to identify the case:

 Debtor name         Velocity Manufacturing, L.L.C.

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF MICHIGAN

 Case number (if known)
                                                                                                                                Check if this is an
                                                                                                                                amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                       12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

    No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
    Yes

   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                    Name                           Check all schedules
                                                                                                                                 that apply:
    2.1                                                                                                                             D
                                               Street                                                                               E/F
                                                                                                                                    G

                                               City                   State      Zip Code


    2.2                                                                                                                             D
                                               Street                                                                               E/F
                                                                                                                                    G

                                               City                   State      Zip Code


    2.3                                                                                                                             D
                                               Street                                                                               E/F
                                                                                                                                    G

                                               City                   State      Zip Code


    2.4                                                                                                                             D
                                               Street                                                                               E/F
                                                                                                                                    G

                                               City                   State      Zip Code




Official Form 206H                                                            Schedule H: Your Codebtors                                      Page 1 of 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
                                  Case:20-03276-jtg                  Doc #:1 Filed: 10/23/2020                       Page 36 of 47




 Fill in this information to identify the case:

 Debtor name         Velocity Manufacturing, L.L.C.

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF MICHIGAN

 Case number (if known)
                                                                                                                                           Check if this is an
                                                                                                                                           amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                         04/19
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

           None.

       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                          Gross revenue
       which may be a calendar year                                                            Check all that apply                        (before deductions and
                                                                                                                                           exclusions)

       From the beginning of the fiscal year to filing date:                                       Operating a business                               $150,805.54
       From 1/01/2020 to Filing Date
                                                                                                   Other


       For prior year:                                                                             Operating a business                               $844,668.21
       From 1/01/2019 to 12/31/2019
                                                                                                   Other


       For year before that:                                                                       Operating a business                               $978,889.00
       From 1/01/2018 to 12/31/2018
                                                                                                   Other

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

           None.

                                                                                               Description of sources of revenue           Gross revenue from
                                                                                                                                           each source
                                                                                                                                           (before deductions and
                                                                                                                                           exclusions)

 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

           None.

       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
                                  Case:20-03276-jtg                    Doc #:1 Filed: 10/23/2020                     Page 37 of 47
 Debtor       Velocity Manufacturing, L.L.C.                                                            Case number (if known)



       Creditor's Name and Address                                         Dates                 Total amount of value           Reasons for payment or transfer
                                                                                                                                 Check all that apply
       3.1.
               Albion Machine and Tool LLC                                 6/23/2020 -                      $56,347.03                Secured debt
               1001 Industrial Ave                                         $13,068.21                                                 Unsecured loan repayments
               Albion, MI 49224                                            7/9/2020 -                                                 Suppliers or vendors
                                                                           $21,651.23                                                 Services
                                                                           7/24/2020 -
                                                                           $10,001.04                                                 Other Rent and parts
                                                                           8/17/2020 -
                                                                           $4,576.55
                                                                           8/27/2020 -
                                                                           $3,250.00
                                                                           10/9/2020 -
                                                                           $3,800.00

4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
   or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825. (This amount
   may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
   listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
   debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

           None.

       Insider's name and address                                          Dates                 Total amount of value           Reasons for payment or transfer
       Relationship to debtor

5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

           None

       Creditor's name and address                               Describe of the Property                                      Date                  Value of property


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

           None

       Creditor's name and address                               Description of the action creditor took                       Date action was                  Amount
                                                                                                                               taken

 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.

           None.

               Case title                                        Nature of case             Court or agency's name and                 Status of case
               Case number                                                                  address

8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

           None


 Part 4:      Certain Gifts and Charitable Contributions


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                        page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                  Case:20-03276-jtg                     Doc #:1 Filed: 10/23/2020                       Page 38 of 47
 Debtor        Velocity Manufacturing, L.L.C.                                                               Case number (if known)



9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000

           None

                Recipient's name and address                     Description of the gifts or contributions                  Dates given                  Value


 Part 5:       Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

           None

       Description of the property lost and                      Amount of payments received for the loss                   Dates of loss   Value of property
       how the loss occurred                                                                                                                             lost
                                                                 If you have received payments to cover the loss, for
                                                                 example, from insurance, government compensation, or
                                                                 tort liability, list the total received.

                                                                 List unpaid claims on Official Form 106A/B (Schedule
                                                                 A/B: Assets – Real and Personal Property).

 Part 6:       Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

           None.

                 Who was paid or who received                        If not money, describe any property transferred           Dates         Total amount or
                 the transfer?                                                                                                                        value
                 Address
       11.1.     Sugar Felsenthal Grais &
                 Helsinger LLP                                                                                                 8/17/2020:
                 30 N. LaSalle St.                                                                                             $10,000.00
                 Suite 3000                                                                                                    10/6/2020:
                 Chicago, IL 60602                                   Attorney Fees                                             $10,000.00        $20,000.00

                 Email or website address
                 mbrandess@sfgh.com

                 Who made the payment, if not debtor?




12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

           None.

       Name of trust or device                                       Describe any property transferred                   Dates transfers     Total amount or
                                                                                                                         were made                    value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

           None.

                Who received transfer?                           Description of property transferred or                     Date transfer    Total amount or
                Address                                          payments received or debts paid in exchange                was made                  value

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                              page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy
                                  Case:20-03276-jtg                   Doc #:1 Filed: 10/23/2020                      Page 39 of 47
 Debtor      Velocity Manufacturing, L.L.C.                                                             Case number (if known)



 Part 7:      Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


           Does not apply

                Address                                                                                                    Dates of occupancy
                                                                                                                           From-To

 Part 8:      Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

            No. Go to Part 9.
            Yes. Fill in the information below.


                Facility name and address                        Nature of the business operation, including type of services           If debtor provides meals
                                                                 the debtor provides                                                    and housing, number of
                                                                                                                                        patients in debtor’s care

 Part 9:      Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

            No.
            Yes. State the nature of the information collected and retained.

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

            No. Go to Part 10.
            Yes. Does the debtor serve as plan administrator?


 Part 10:     Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

           None
               Financial Institution name and                    Last 4 digits of         Type of account or          Date account was              Last balance
               Address                                           account number           instrument                  closed, sold,             before closing or
                                                                                                                      moved, or                          transfer
                                                                                                                      transferred

19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.


           None

       Depository institution name and address                       Names of anyone with                 Description of the contents            Do you still
                                                                     access to it                                                                have it?
                                                                     Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
                                  Case:20-03276-jtg                   Doc #:1 Filed: 10/23/2020                      Page 40 of 47
 Debtor      Velocity Manufacturing, L.L.C.                                                             Case number (if known)




          None

       Facility name and address                                     Names of anyone with                 Description of the contents        Do you still
                                                                     access to it                                                            have it?


 Part 11:     Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

        None


 Part 12:     Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No.
            Yes. Provide details below.

       Case title                                                    Court or agency name and             Nature of the case                 Status of case
       Case number                                                   address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known    Date of notice
                                                                     address

24. Has the debtor notified any governmental unit of any release of hazardous material?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known    Date of notice
                                                                     address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

          None




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
                                  Case:20-03276-jtg                  Doc #:1 Filed: 10/23/2020                       Page 41 of 47
 Debtor      Velocity Manufacturing, L.L.C.                                                             Case number (if known)



    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed

26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
             None

       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26a.1.       Bond & Company PLC
                    113 W Michigan Ave, Suite 301
                    Jackson, MI 49201

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

              None


    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

              None

       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

              None

       Name and address

27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

            No
            Yes. Give the details about the two most recent inventories.

                Name of the person who supervised the taking of the                         Date of inventory        The dollar amount and basis (cost, market,
                inventory                                                                                            or other basis) of each inventory

28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.

       Name                                           Address                                             Position and nature of any                    % of interest, if
                                                                                                          interest                                      any
       Jamie Cruz                                     53 W Jackson Blvd                                   President, Manager, Member                    66.7
                                                      Suite 1310
                                                      Chicago, IL 60604
       Name                                           Address                                             Position and nature of any                    % of interest, if
                                                                                                          interest                                      any
       Estate of William Stoffer                      c/o Jamie Cruz, executor                            Member                                        33.3
                                                      53 W Jackson Blvd
                                                      Suite 1310
                                                      Chicago, IL 60604
       Name                                           Address                                             Position and nature of any                    % of interest, if
                                                                                                          interest                                      any
       Meghan Skinner                                 1109 Terpenning St                                  Vice President of Operations
                                                      Albion, MI 49224




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                                  Case:20-03276-jtg                   Doc #:1 Filed: 10/23/2020                      Page 42 of 47
 Debtor      Velocity Manufacturing, L.L.C.                                                             Case number (if known)



29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


            No
            Yes. Identify below.

       Name                                           Address                                             Position and nature of any       Period during which
                                                                                                          interest                         position or interest
                                                                                                                                           was held
       William Stoffer                                421 Elizabeth St                                    (now deceased)                   1/1/2019-12/2/2019
                                                      Albion, MI 49224                                    Vice President and
                                                                                                          former member (33.3%)

30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?

            No
            Yes. Identify below.

               Name and address of recipient                     Amount of money or description and value of             Dates             Reason for
                                                                 property                                                                  providing the value
       30.1 Meghan Skinner
       .    1109 Terpenning St                                   Wages: $35,764.40                                       9/2019 -
               Albion, MI 49224                                  Expense reimbursement: $71.87                           9/2020

               Relationship to debtor
               Officer


       30.2 William Stoffer
       .    421 Elizabeth St                                     Wages: $3,000.00                                        9/2/2019 -
               Albion, MI 49224                                  Bonus: $7,500.00                                        9/1/2020

               Relationship to debtor
               Former member and officer


31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

            No
            Yes. Identify below.

    Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                               corporation

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

            No
            Yes. Identify below.

    Name of the pension fund                                                                                   Employer Identification number of the parent
                                                                                                               corporation




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 7
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                                  Case:20-03276-jtg                  Doc #:1 Filed: 10/23/2020                       Page 43 of 47
 Debtor      Velocity Manufacturing, L.L.C.                                                             Case number (if known)



 Part 14:     Signature and Declaration

      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
      connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.

      I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
      and correct.

      I declare under penalty of perjury that the foregoing is true and correct.

 Executed on         October 23, 2020

 /s/ Jamie Cruz                                                         Jamie Cruz
 Signature of individual signing on behalf of the debtor                Printed name

 Position or relationship to debtor         President

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
   No
   Yes




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                         page 8
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
                                  Case:20-03276-jtg                   Doc #:1 Filed: 10/23/2020     Page 44 of 47




                                                               United States Bankruptcy Court
                                                                     Western District of Michigan
 In re      Velocity Manufacturing, L.L.C.                                                           Case No.
                                                                                   Debtor(s)         Chapter    7




                                               VERIFICATION OF CREDITOR MATRIX


I, the President of the corporation named as the debtor in this case, hereby verify that the attached list of creditors is true and correct to

the best of my knowledge.




 Date:       October 23, 2020                                           /s/ Jamie Cruz
                                                                        Jamie Cruz/President
                                                                        Signer/Title




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy
    Case:20-03276-jtg   Doc #:1 Filed: 10/23/2020   Page 45 of 47



}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




              ALBION MACHINE AND TOOL LLC
              1001 INDUSTRIAL AVE
              ALBION MI 49224


              ALBION MACHINE AND TOOL LLC
              1001 INDUSTRIAL AVE
              ALBION MI 49224


              ALBION MACHINE AND TOOL LLC
              1001 INDUSTRIAL AVE
              ALBION MI 49224


              GLOBAL SHOP SOLUTIONS
              P.O. BOX 840929
              DALLAS TX 75284-0929


              HOMESTEAD SAVINGS BANK
              415 S SUPERIOR ST
              ALBION MI 49224


              INTERNAL REVENUE SERVICE
              CENTRALIZED INSOLVENCY
              P. O. BOX 7346
              PHILADELPHIA PA 19101-7346


              MARK GARRISON ESQ
              1005 LOCUST LN
              ALBION MI 49224


              MICHIGAN DEPT OF TREASURY
              COLLECTION BANKRUPTCY UNIT
              P.O. BOX 30168
              LANSING MI 48909


              MICHIGAN INDUSTRIAL GASES, INC
              1102 INDUSTRIAL AVE.
              ALBION MI 49224


              MICHIGAN UNEMP INS AGENCY
              BANKRUPTCY UNIT
              3024 W. GRAND BLVD. STE 12-100
              DETROIT MI 48202
Case:20-03276-jtg   Doc #:1 Filed: 10/23/2020   Page 46 of 47




          VARGAS GROUP, INC.
          53 W JACKSON BLVD
          SUITE 1310
          CHICAGO IL 60604


          WILLIAM DOBBINS
          1600 E MICHIGAN AVE
          ALBION MI 49224
                                  Case:20-03276-jtg                   Doc #:1 Filed: 10/23/2020          Page 47 of 47




                                                               United States Bankruptcy Court
                                                                     Western District of Michigan
 In re      Velocity Manufacturing, L.L.C.                                                                Case No.
                                                                                  Debtor(s)               Chapter    7




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for Velocity Manufacturing, L.L.C. in the above captioned action, certifies that the
following is a (are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or
more of any class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:



    None [Check if applicable]




 October 23, 2020                                                     /s/ Michael A. Brandess
 Date                                                                 Michael A. Brandess
                                                                      Signature of Attorney or Litigant
                                                                      Counsel for Velocity Manufacturing, L.L.C.
                                                                      Sugar Felsenthal Grais & Helsinger LLP
                                                                      30 N. LaSalle St.
                                                                      Suite 3000
                                                                      Chicago, IL 60602
                                                                      (312) 704-9400 Fax:(312) 372-7951
                                                                      mbrandess@sfgh.com




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                       Best Case Bankruptcy
